 In the Matterof THE COLORADOFUELAND IRON CORPORATIONandINTERNATIONAL UNION OF MINE, MILL, AND SMELTER WORKERS,LOCAL442In the Matter of THE COLORADO FUEL AND IRON CORPORATIONandSTEEL WORKERS ORGANIZING CODIMn EECases Nos. C-983, R-1100, and C-984.-Decided March, 29, 1940Iron and SteelIndustry--Interference,Restra,nt,andCoercion:anti-unionstatements;threats of shut-down ; responsibility for statementsof supervisoryemployees;rejection of contentionthatstatements not coercive;employerordered to cease suchpractices-Conipany-DornrraatedUnions:reorganizationof joint representationplan by employeerepresentatives with participation ofemployer;verbal changes with no alteration in structure of plan;continuity inoperation of old and new organizations;employer'scontinuation of control anddomination of, by transfer of provisions covering internal structure of labororganization to collective agreement with employer;contribution of financial andother support,including payment to employee representatives for meeting pre-liminary to bargaining with respondent;irrelevance of election conducted bysuch organization to question of domination;employer support, sponsorship andadvocacy in contrast to hostility to rival affiliated labor organization;employerordered to disestablish organizations as agencies for collective bargaining andto cease giving effect to contracts with said organizations-UnitAppropriate forCollectiveBargaining:production and maintenance employees,exclusive ofsupervisory and clerical employees;stipulation asto-Representatives:proof ofchoice: petition designating union as bargaining representative and union mem-bership records;dual membership in dominated oganization:participation inaffairs of dominated organization constitute no evidence of revocation of desig-nationof-Collective Bargaining:refusal to consider union's proposals or submitcounterproposals;campaign to discredit and destroy union ;promotion, sponsor-ship, and support of rival dominated labor organization and,graut of recognitionto and execution of agreement with such organization ; employer ordered tobargain-Investigation of Representatives:petition for dismissed,in view oforder to bargain.Mr. Charles A. Graham,for the Board.Mr. Fred Farrar,ofDenver, Colo., andCravath, DeGersdorff,Swavne & Wood,of New York City, byMessrs. John Morse, BruceBromley,andDonald 0. S2vatland,for the respondent.Messrs. A. T. Stewart, Andrew J. Diamond,andJan-663 Irivh?,,ofPueblo, Colo., for the Pueblo Organization.Mr. David Rein,of counsel to the Board.22 N L R B., No. 14184 THE COLORADO FUEL AND IRON CORPORATION185DECISIONANDORDERSTATEMENT OF THE CASEOn March 7, 1938, International Union of Mine, Mill, and SmelterWorkers,, Local 442, herein called Local 442, duly filed with the Re-gional Director for the Twenty-second Region (Denver, Colorado),charges alleging that The Colorado Fuel and Iron Corporation, hereincalled the respondent, had engaged in unfair labor practices at itsiron mine at Sunrise, Wyoming.On March 30, 1938, Steel WorkersOrganizing Committee, herein called the S. W. O. C., filed chargesalleging that the respondent had engaged in unfair labor practices atits steel mill at Pueblo, Colorado.Thereafter, on April 11, 1938, Local442 filed a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentat its said iron mine at Sunrise, Wyoming, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On April 13, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation of thequestion concerning representation and authorized the Regional Direc-tor to conduct it and to provide for an appropriate hearing upon duenotice, and acting pursuant to Article III, Section 10 (c) (2), andArticle II, Section 37 (b), of said Rules and Regulations, ordered theconsolidation of the proceeding upon the petition filed by Local 44,2and the proeeedings upon the charges filed by Local 442 and theS.W. O. C., and that one record of the hearing be made.On June 17, 1938, upon amended charges duly filed on the same daywith the Regional Director by Local 442 and the S. W. O. C., theBoard, by Aaron W. Warner, Regional Director for the Twenty-second Region, issued its complaint against the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (2),and (5) and Section 2 (6) and (7) of the Act.With respect to the unfair labor practices the complaint alleged insubstance that the respondent (1) on February 18, 1938, and on nu-merc s,occasioiis thereafter, refused to bargain collectively with Local442, which had been designated as the exclusive representative by amajority of its employees in an appropriate unit at Sunrise, Wyoming;(2) at all times since on or about July 1, 1936, at both Pueblo, Colorado, 186DECISIONS -OF NATIONAL -LABOR RELATIONS j30ARDand Sunrise, Wyoming, continued in existence, perpetuated, and fos-tered a labor organization of its employees, herein called the Plan,'which had been instituted on or about May 1916 by the respondent'spredecessor, The Colorado Fuel and Iron Company, herein called theCompany, and that the respondent dominated and interfered with theadministration of, and contributed financial and other support to thePlan; (3) from on or about July 1, 1936, urged, persuaded, andwarned its employees to refrain from joining or participating in, andotherwise discouraged membership in Local 442 and the S. W. O. C.;and (4) by the above acts, and by other acts, interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Copies of the complaint, accompanied by notices of hearing uponthe complaint and the petition were duly served upon the respondent,Local 442, the Employees' Representatives' Organization at Puebloand the Employees' Representatives' Organization at Sunrise; 2 and acopy of the complaint accompanied by a notice of hearing was dulyserved upon the S. W. O. C.On June 22 the Regional Director granted the respondent an ex-tension of time for the filing of an answer, and on June 28, 1938, therespondent filed an answer to the complaint denying the unfair laborpractices alleged therein.On June 25, 1938, the Employees' Representatives' Organization,at Pueblo, by Andrew Diamond, chairman, filed with the RegionalDirector an application for leave to intervene in Case No.0-984,the proceeding concerning alleged unfair labor practices by therespondent at Pueblo, Colorado, and an answer denying said allega-tions.No formal order was entered granting the application,3 butthe Employees' Representatives' Organization at Pueblo did in factappear, cross-examine witnesses, introduce evidence, and participatein the hearing as a party to the proceedings in so far as they relatedto the alleged unfair labor practices at Pueblo.On June 29, 1938, the Regional Director issued an amended noticeof hearing postponing the date of the hearing.Pursuant to the'The complaint alleged, and the record shows, that this labor organization was variouslyknown as "The Employees Representation Plan of the Colorado Fuel and Iron Corpora-tion,""Representation Plan of Employees," "Joint Representation of Employees andManagement," "Industrial Representation Plan," "Employees' Representatives' Organiza-tion,"as wellas byother names.2As we note below, from 1916 until 1021, and again from 1936, there appear to havebeen separate labor organizations at Pueblo and SunriseFrom 1921 until 1936 there wasa limited joinder (see footnote 13,infra).As appears below it is unnecessary to decidewhen and to what extent this joinder jemained nominal, and we shall therefore, for pur-poses of convenience in this Decision, treat these organizations as separate organizationsthroughout.3 The Trial Examiner stated in his Intermediate Report that the Regional Director hadgranted the application for leave to intervene, but the record does not contain any rulingof the Regional Director thereon. THE COLORADO FUEL AND IRON CORPORATION187amended notice of hearing, a hearing was held at Pueblo, Colorado,from July 5 through July 12, 1938, and at Sunrise, Wyoming, fromJuly 16 through July 20, 1938,4 before Henry J. Kent, the TrialExaminer duly designated by the Board. The Board, the respondent,and the Employees' Representatives' Organization at Pueblo wererepresented by counsel and participated in the hearing.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon theissues.During the hearing, the respondent moved to sever the proceed-ings relating to the respondent's steel mill at Pueblo, Colorado, fromthe proceedings relating to the respondent's iron mine at Sunrise,Wyoming. The Trial Examiner denied the motion.At the closeof the hearing at Pueblo and again at the close of the entire hearingthe Trial Examiner granted motions by counsel for the Board toamend the complaint to conform to the proof in all formal respects.The Trial Examiner reserved ruling on a motion by the Employees'Representatives'Organization at Pueblo to dismiss the complaintin so far as it alleged unfair labor practices at the steel mill in Pueblo,but denied this motion in his Intermediate Report.The Trial Exam-iner also reserved his rulings on motions by the respondent to dis-miss the entire complaint.No express ruling was made upon thesemotions in the Intermediate Report, but they were implicitly deniedby the recommendations of the Trial Examiner contained therein.During the course of the hearing the Trial Examiner made severalother rulings on motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On or about October 22, 1938, the Trial Examiner filed his Inter-mediate Report, copies of which were duly served upon all parties,in which he found that the respondent had engaged in and wasengaging in the unfair labor practices alleged in the complaint, andaccordingly recommended that the respondent (1) cease and desist,from said unfair labor practices, (2) withdraw recognition fromand completely disestablish as the representatives of its employeesthe Employees' Representatives' Organization at Pueblo and at Sun-rise, (3) upon request bargain collectively with Local 442 as theexclusive representative of the respondent's production and main-tenance employees at the Sunrise mine, and (4) take certain otherappropriate action to remedy the situation brought about by theunfair labor practices found.4 The evidence relating to the alleged unfair labor practices at Pueblo was introducedat Pueblo;and the evidence relating to the alleged unfair labor practices at Sunrise wasintroduced at Sunrise. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 25, 1938, counsel for the Board, for the respondent, andfor the Employees' Representatives' Organization at Pueblo enteredinto a stipulation containing certain corrections of the transcript oftestimony at the hearing,5 and on November 14, 1938, the Board issuedan order incorporating the stipulation as part of the record in theproceedings.On or about November 9, 1938, the respondent and the Employees'Representatives' Organization at Pueblo filed exceptions to the rul-ings of the Trial Examiner and to his Intermediate Report, and onor about August 24, 1939, the respondent filed a brief which we haveconsidered.On August 31, 1939, pursuant to notice duly served upon the parties,a hearing was held before the Board for the purpose of oral argu-ment.The respondent and the Employees' Representatives' Organi-zation at Pueblo were represented by counsel and participated in theoral argument.The Board has considered the exceptions of the re-spondent and the Employees' Representatives' Organization at Puebloand, in so far as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.The Board has also considered the exceptions of the respondentwhich charged that the respondent was denied a fair hearing becauseof the conduct of the Trial Examiner.We have examined and re-viewed the record with respect to this claim, and find no basis forany charge of improper or prejudicial conduct.On October 23, 1939, counsel for the Board and for the respondententered into a stipulation providing that an attached list of employeeswas a true copy of Board Exhibit S-11 which had been introducedat the hearing but subsequently lost, and that said list of employeescould be incorporated into the record in substitution for Board Ex-hibit S-11. In accordance with such stipulation we hereby incor-porate the said list of employees as part of the record in theproceedings, in substitution for Board Exhibit S-11.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent's predecessor, The Colorado Fuel and Iron Com-pany, was organized some time prior to 1913 under the laws of theState of Colorado.On August 1, 1933, the Company defaulted ona bond issue and was placed in receivership.Arthur Roeder, thenpresident of the Company, was appointed receiver by the United5The Employees'Representatives'Organization at Pueblo entered into this stipulationonly in so far as it related to the portion of the transcript concerning the alleged unfairlabor practices at Pueblo. THE COLORADO FUEL AND IRON CORPORATION189States District Courts for the Districts of Colorado and Wyoming,and continued the operations of the Company in that capacity untilAugust 1, 1934, when the Company filed a petition for reorganizationunder Section 77 (b) of the Bankruptcy Act.Roeder was appointedtrustee of the estate of the Company, in which capacity he continuedthe business of the Company.The respondent, The Colorado Fueland Iron Corporation, was organized on April 16, 1936, and on July 1,1936, received all the assets and property of the Company pursuantto a court order confirming a plan of reorganization in accordancewith Section 77 (b) of the Bankruptcy Act. The officers and di-rectors of the respondent are substantially identical with those of theCompany.6 John D. Rockefeller, Jr., who had held a substantial in-terest in the Company, on June 30, 1937, held directly and indirectly50.10 per cent of the voting power of the respondent.The respondent is engaged in the manufacture of iron and steelproducts, the quarrying of limestone, the mining of iron ore, and themining and sale of -coal. It owns an iron and steel mill at Pueblo,Colorado, known as the Minnequa plant, a number of coal mines inthe State of Colorado, an iron ore mine at Sunrise, Wyoming, andother iron ore mines in Colorado, New Mexico, California, and Utah.At the time of the hearing, with the exception of the iron ore mineat Sunrise,Wyoming, the respondent's iron ore mines were not inoperation.The iron ore mine at Sunrise, Wyoming, is the chiefsource of iron ore for the Minnequa plant. In 1937, more than400,000 long tons of iron ore, the entire output of the mine at Sunrise,were shipped by the respondent from Sunrise to the Minnequa plant.During the same year the respondent shipped outside of the State,and to railroads engaged in interstate commerce, more than 400,000tons of iron and steel products.This constituted more than 50 percent of the total production of the Minnequa plant for that year.During the year 1937 more than $150,000 worth of supplies, ma-chinery, equipment, and merchandise were brought by the respondentfrom States other than the State of Wyortling to its mine at Sunrise,Wyoming.During the same year more than $2,000,000 worth ofmachinery, equipment, and general supplies were brought to theMinnequa plant from States other than the, State of Colorado. Inaddition, the respondent brought to the Minnequa plant from States9 Roeder is president of the respondent;W. A. Maxwell,Jr , former vice president of theCompany, is vice president of the respondent;S.G. Pierson,former vice president andtreasurer of the Company is vice president and treasurer of the respondent; D. C.McGrew, secretary,Harry P. Fish,assistant secretary,and H. C. Crout, assistant treasurerof the respondent had served in the same capacity for the Company,J.A. Bullington,general auditor for the respondent had served as assistant controller for the Company;Fred Farrar, director and general counsel of the respondent,had been director and generalcounsel of the Company;and J. F Welborn, director of the respondent had been directorand chairman of the board,of the Company 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than the State of Colorado more than $5,000,000 worth of rawmaterials, exclusive of the iron ore from the Sunrise mine.The respondent also owns a subsidiary corporation known as theColorado and Wyoming Railway Company.' This subsidiary oper-ates a railway which connects the Sunrise, Wyoming, mine withmajor railroads, carries products to and from the respondent's Minne-qua plant, connecting with various railroads in the vicinity of'Pueblo,Colorado, and also transports coal and other products produced bythe respondent in the vicinity of Trinidad, Colorado, connecting withmajor railroads in that area.Another subsidiary, The Colorado andWyoming Telegraph Company, maintains a wire service betweenDenver, Colorado, Pueblo, Colorado, and other places within the Stateof Colorado. It also maintains a wire service between Guernsey,Wyoming, and Sunrise, Wyoming. This subsidiary frequently trans-mits to these points messages which originated in other States andhad been previously transmitted by the standard wire service.Athird subsidiary, The Colorado Fuel and Warehouse Company, ownsstock, known as warehouse stock, in various States in order to facili-tate the sale of the respondent's products in these States.This sub-sidiary operates in Kansas, Nebraska, Oklahoma, and California.The chief office of the respondent is located in Denver, Colorado.In addition, the respondent maintains other offices in the State ofColorado, and district sales offices and sales representatives in theStates of Texas, Utah, Missouri, Nebraska, Oklahoma, Kansas, Mon-tana,Washington, Oregon, California, and Illinois.The respondentalso sells products in the States of Arizona, Idaho, and South Dakota.Approximately 3,000 production and maintenance employees areemployed by the respondent at the Minnequa plant, of whom about225 are engaged in a supervisory capacity.Approximately 150 menare employed at the mine at Sunrise, Wyoming.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Mine, Mill, and Smelter Workers, Local442, is a labor organization affiliated with the Committee for Indus-trialOrganization.'It admits to membership the production em-ployees of the respondent at the Sunrise, Wyoming, mine.9° The stock of this subsidiary as well as of the Colorado and Wyoming Telegraph Com-pany,were among the assets acquired by the respondent from its predecessor, theCompany.sNow the Congress of Industrial Organizations.e SteelWorkers Organizing Committee which filed the charges with respect to thealleged unfair labor practices at Pueblo is a labor organization affiliated with the Con-gress of Industrial Organizations.SeeMatter of Moltrup Steel Products CompanyandSteelWorkers Organizing Committee, Lodge No 1802,19 N L R. B 471;Matter ofMc Wane Cast Iron Pipe CompanyandSteelWorkers Organizing Committee,19 N. L.R. B. 458;Matter of Florence Pipe Foundry & Machine Co.andSteelWorkers Orguntz.ing Committee,19 N. L. It. B 68. THE COLORADO FUEL AND IRON CORPORATION191The Employees' Representatives' Organization at Pueblo, Colorado,is a labor organization of the production employees of the respondentat its Minnequa plant at Pueblo, established under a plan of employeerepresentation, herein called the Plan.The Employees' Representatives' Organization at Sunrise, Wyo-ming, is a labor organization of the respondent's production em-ployees at Sunrise established under the Plan.10III. THE UNFAIR LABOR PRACTICESA. Pueblo, Colorado1.Origin of the PlanIn 1915, following a severe and violent coal strike in the State ofColorado, a plan of employee representation, herein called the Plan,was instituted at the coal mines and iron mines of the respondent'spredecessor, The Colorado Fuel and Iron Company.After a yearof operation the Plan was extended by the Company to the Minnequaplant, where it was adopted at an election in which 72 per cent ofthe employees voted in favor thereof.In the course of a series of lectures delivered in 1937 to employeesof the Minnequa plant, under the joint auspices of the respondentand the Employees' Representatives' Organization at Pueblo, theorigin and purposes of the Plan were described as follows :The company union, a voluntary union of all the workers ina particular plant, originated from a plan sponsored at the Col-orado Fuel & Iron plant in 1915 by John D. Rockefeller, Jr.The inspiration for the plan was the Ludlow strike of 1913-14, inwhich it developed that no machinery existed by which dissatis-fied workers could lay their grievance before the managementfor joint consideration and settlement . . . The company andthe strikers settled the dispute and the company thereupon ,in-itiated a plan of joint representation for its employees. i\Ir.Rockefeller said it was his hope that "from this will developsome permanent machinery which will insure to the employeesof the Company, through representatives of their own selection,quick and easy access to the officers, with reference to any griev-ances, real or assumed, or with reference to wages or other con-ditions of employment."The plan was adopted in October 1915during the period of the war it became the model for many sim-ilar organizations in other plants, dedicated to the principle of10 See footnote2, supra,and footnote 13,infra 192DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective bargaining and intelligent cooperation between laborand management."After adoption, the provisions of the Plan, with an appouded Mem-orandumof Agreement between the Company and the employees ofthe Minnequa plant were printed in a booklet and distributed to allemployees at the Minnequa plant." In 1921 a revised Plan coveringthe employees in the steel works, coal mines, iron mines, and quarriesof the Company known as a "consolidated form" was adopted andprinted in booklet form together with three Memoranda of Agree-ment between the Company and its employees at its various prop-erties 13The title on the 1921 booklet describes it as :Joint RepresentationofEmployees and ManagementandProcedureIn Industrial RelationsandMemoranda of AgreementRespectingEmployment, Working and LivingConditionswithinThe Colorado Fuel and IronCompany"Because of its origin the Plan is frequently referred to in the record as the"Rocke-feller Plan."v The caption on this booklet reads as followsIndustrialRepresentation PlanandMemorandumof AgreementRespectingEmploymentand Living andWorkingConditionsApplicable toThe MinnequaSteel WorksofThe Colorado Fuel andIron CompanyThe booklet recites that its provisions were "unanimously agreed upon"by a "jointcommittee on the consolidation of the forms of the plan of representation of employees ofthe Colorado Fuel and Iron Company"This committee included representatives of themanagement and employee representatives from both the mines and the steel works. Therevised form was thereafter"adopted by the annual meetings of employees' and manage-ment's representatives."The revised Plan provided for meetings comprising all districtsof the Company's operations but the record does not disclose whether any such meetingswere ever held.Cf footnote 2, supra THE COLORADO FUEL AND IRON CORPORATION1932.The structure and operation of the PlanNo further revisions were made in the written provisions of thePlan until 1936.14The substantive changes made in the Plan in the1921 revision were minor in character and, for convenience, we shalluse the written provisions of the 1921 edition of the Plan for thepurpose of our analysis of the Plan as it was constituted until 193615Under the Plan, the employees in the steel works were divided into,various divisions and subdivisions.Each non-supervisory and non-salaried employee of 3 months' standing was entitled to vote in anannual election for a representative from his own division or sub-division.Representativeswere apportioned on the basis of onerepresentative for every 150 wage earners or major fraction thereof,with each division entitled to at least two representatives and eachsubdivision to one.Pursuant to this apportionment, there were 37representatives for the steel works.Only employees of 1 year'sstanding who were 21 years of age or over and citizens of the UnitedStatcs were eligible for election as representatives, and the position ofrepresentative was vacated if the representative's employment withthe Company ceased, or if he was transferred to a supervisory orsalaried position.Representatives were chosen from the divisionor subdivision in which they worked, to act for the employees in theseunits "with respect to matters pertaining to their employment, livingand working conditions, the adjustment of differences, and other mat-ters of mutual concern and interest."Elections were called by direc-tion of the president of the Company and conducted in accordancewith a "procedure . . . agreed upon by the employees' representa-tives and the management."The management provided ballot boxesand ballots, and the elections were held in the plant during workinghours under the supervision of an official of the Company.Appealsas- to-the validity of any election were taken to the president of theCompany.The chief machinery for the operation of the Plan were four jointcommittees which met monthly.Each, of these committees had sixmembers chosen by the employee representatives and six representa-tives designated by the management.While the committees wereempowered to choose their own chairman and secretary, invariablyan official of the Company was chosen as chairman and an employeerepresentative was chosen secretary.The most important of the committees was the Joint Committee onCooperation, Conciliation and Wages, to which were referred, among14These revisions are discussed below.15 It should be noted that the minutes of the proceedings under the Plan at Pueblo,which were introduced into evidence at the hearing, and upon which our description of theoperation of the Plan is based in large measure,date only from 1927. 194DECISIONS OF NATIONAL LABOR RELATIONS :BOARDother matters, questions concerning the "settlement of disputes" and"terms and conditions of employment."A grievance procedure estab-lished under the Plan provided for appeals to this committee with theproviso that the committee could not act "unless bothsides areequallyrepresented."In the event of a tie vote, the joint committee couldselect an umpire, and if they failed to agree upon an umpire, uponthe agreement of the parties, the question could be referred toarbitration.16The titles of the three other committees are descriptive of theirfunctions.They were "The Joint Committee on Safety and Acci-dents," "The Joint Committee on Sanitation, Health, and Housing,"and "The Joint Committee on Recreation and Education." These com-mittees were largely employed for the administration of Companymeasures and policies.The Joint Committee on Safety was used forthe promulgation and administration of the safety rules of the Com-pany.The committee was regularly commissioned to make inspectionsin the plant and propose suggestions or recommendations for newsafety rules or improvements in existing conditions.Decisions of thecommittee were never final; they were submitted to the Company forits consideration in the form of a recommendation which the Companymight accept or reject as it saw fit.A similar role was performed bythe Joint Committee on Sanitation, Health, and Housing whichassistedin the administration of the company hospital and certainmeasurespertainingto health and community sanitation.The chieffunctionof the Joint Committeeon Recreationand Educationwas to assist inthe administration of the Y. M: C. A., owned and operated `by theCompany. This committee conducted membership campaigns for theY.M. C. A., assisted in the preparations for and supervision ofathletic contests, publicized educational classes given at the Y. M. C. A.,and assisted in the arrangements for an annual picnic given by theCompany to its employees.In addition to these joint committees, the Plan provided for- jointconferences which were held four times a year and were attended, byall the employee representatives and certain officials designated by thepresident of the Company, with the proviso that the number of man-agement representatives could equal but not_ exceed the number ofemployee representatives.The joint conference held in December ofeach year was designatedan annualmeeting and at this meetingreports were presented by each of the joint committees.The purposeof these conferences was "to discuss freely matters of mutual interest19At the meetings of this committee, the management representatives voted as did Quigg,,the chairman of the committeeAt one joint conference,an employee representativecomplained that because of this practice questions were rarely referred to the committeesince the proceedings would frequently result in a tie vote and"what was the use ofreferring a question to the Conciliation Committee under these circumstances." ITHE COLORADO FUEL AND IRON CORPORATION195and concern,embracing a consideration of suggestions to promoteincreased efficiency and production,to improve living and workingconditions,to enforce discipline, avoid friction,and to strengthenfriendly and cordial relations between management and employees."In accordance with the provisions of the Plan, the joint conferenceswere presided over by the president of the Company or some otherofficer designated by him.A stenographer in the Company's employusually acted as secretary.Under the category of "matters of mutual interest and concern," thejoint conferences discussed a wide variety of topics including suchmatters as seniority,lay-offs as penalties for offenses,vacations, groupinsurance,wages, leaves of absence,coal prices,distribution to em-ployees of buttons designating 25 years of service, bonuses for 25years' service,relief for flood victims, facilities for conducting toursof visitors through the;steelmill, the distribution of stickers adver-tising the Company and to be displayed in the employees'automobiles,picnics, resolutions of sympathy on occasions of death or illness, voca-tional classes,parking of autos,and paving of streets.The later jointconferences included as regular features a health talk by the Companydoctor, a report on the activities of the Y. M. C. A. by the director ofthe "Y,"talks on safety and first-aid by the Company officials re-sponsible for these activities,and a discussion on business prospectsby either Quigg, superintendent of the Minnequa plant,orMaxwell,vice president of the Company.For the most part the discussions of these various topics at the jointconferences were general and did not reach final decisions.Thelimited scope of many of the discussions was described by Maxwell ata joint conference on August 15, 1930 as follows:... quite a lot of questions come up through the employees,and their only method of bringing them up is through the Bodyof Representatives:The questions are then submitted to manage-ment and management agrees or does not agree to accept them.It is management'sprivilege to decide whether any questionshall be agreed to or not agreed to.At a later point, he added :We are always willing to listen to reason, and that is what wehave discussions for, but there are certain things that someonehas to decide, and some of those things are management'sprerogative.Beginning not later than 1927; 7 regular monthly meetings of theemployee representativeswere held.'8The representatives also elected1 See footnote 15,svy» a13These meetings we,e not provided for in the written provisions of the Plan 196DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir own chairman, vice chairman, and secretary.Management rep-resentativesfrequently attended the meetings of the employee repre-sentatives to address the representatives and state the managementpoint of view on various questions.A stenographer furnished by theCompany took the minutes of these meetings.There were no general meetings of employees or regular employeemeetings of any kind.19Although meetings confined to the employeesof one department for the purpose of discussing matters concerningthat department were occasionally held, such meetings were sporadicand few, and apparently for the limited purpose of ascertaining theopinion of the employees of the particular department with respectto a specific problem.The total number of such meetings testifiedto in the record are two meetings of the employees in the open-hearthdepartment to discuss "splitting time," two of the employees in therail department to discuss rates of pay for "special"nails, and ameeting of the employees of the wiremill department of unspecifiedpurpose.In addition, according to Diamond, chairman of the Em-ployees' Representatives' Organization at Pueblo, it was the practiceof the employee representatives to canvass the employees in their re-spective departments on various issues.Aside from this occasionalcanvassing of departments by employee representatives, the employees'only participation in the Plan was at the annual elections, in whichthey were given an opportunity to select employee representativeswithin the restrictions imposed by the Plan.The Plan provided that allexpensesof the Plan were to be paid bythe Company,20 statingthe rationale for the support of the Plan bythe Company in the following terms:The promotion of harmony and good will between the Companyand its employees and the furtherance of the well-being of em-ployees and their families and the communities in which they residebeing essential to the successful operation of the Company's in-dustries in an enlightened and profitable manner, theexpensesnecessarily incidental to the carrying out of the social and indus-trial betterment policies herein described, and the joint represen-tation and joint conferences herein set forth, including the pay-ment of expenses of employees' representatives when attending19 Two provisions in the Plan dealt with meetings of employees.One provided that"Meetings of employees in any division or subdivision,or conferences of employee repre-sentatives may be held at such time as will not interfere with operations"The othergranted to employees "the right to hold meetings at appropriate places on Company prop-city or elsewhere as they may desire,outside of working hours or on idle days"20 Shortly after the Company had been placed in receivership,Roeder, who was presi-dent of the Company, as well as the receiver,stated at a special joint conference onAugust 10,1933,that lie considered maintenance of the Plan a "reasonable"and "justified"expense and one that could be continued during the receivership THE COLORADO FUEL AND IRON CORPORATION197joint conferences and annual joint meetings, and their reimburse-ment for the working time necessarily lost in so doing, shall beborne by the Company.21Pursuant to this provision, the Company paid for all the expenses ofannualelections, including the printing of ballots, and the paying oftellers for time lost from work in the conduct of the election.The em-ployee representatives were paid for all time lost from work in con-nection with duties under the Plan, including attendance at themonthly meetings of the employee representative body, whether or nota management official was present at the meeting, as well as time lostthrough attendance at joint committee meetings or any of the jointconferences.In addition, on several occasions prior to 1936, commit-tees of employee representatives were sent on trips to the eastern partof the United States to study wage rates in steel mills: in that partof the country, the Memorandum of Agreement providing that theCompany would pay substantially the same wages as were paid bycompeting steel companies.On these occasions, the Company paidthe entire cost of the trip as well as reimbursing the representativesfor time lost from work.All meetings under the Plan, includingmeetings of the employee representatives alone as well as meetings ofthe joint committees and the joint conferences, were held on the prop-erty of the Company.Lastly, under the Plan the Company's consent was required for anychange in the provisions of the Plan.The Plan provided in thisrespect that :This agreement of joint Representation of Employees and Man-agement may be altered or amended by majority vote of the regu-larly elected representatives of the employees and a majority voteof the representatives of the management appointed for such pur-pose in any joint meeting of all representatives of the employeesand management regularly called, upon at least a thirty days'notice.,,Provision was also made in the Plan for the publication of an In-dustrial Bulletin "published in the mutual interest of employees andmanagement."This bulletin was published by the Company and dis-tributed to all employees. It contained the minutes of all meetings21The following proviso is added : "But nothingherein shallpreclude employees of theCompany from making, in lieu of payment by the Company or in addition to it, suchpayment to their representatives in consideration of services render ed on their behalfas they themselves may voluntarily desire and agree to make " As stated below,sometimein 1934, the employee representatives began to accumulate a workingFund, made up ofcontributions by employees22The Plan contained various other miscellaneous provisions, including a guaranteeagainst discrimination either by the management or by employees "on account of member-ship or non-membership in any society, frateinity, or union," and provisions on seniorityand the posting of wage rates28303 3-41-vol 22-14 198DECISIONS OF NATIONAL LABOR_ RELATIONS BOARDunder the Plan, including the joint conferences, the meetings of thqfour joint committees, and the meetings of the employee representa-tives.The last few pages in the booklet containing the provisions of thePlan were devoted to a "Memorandum of Agreement" 23 "respectingemployment, living and working conditions between The Colorado Fueland Iron Company and its employees in the Minnequa Steel Works,"". . . in addition to the rights and privileges guaranteed the employeesand the Company, in the Industrial Representation Plan herewith ..."The "Memorandum of Agreement" covered rent of dwellings, pricesof domestic coal, fencing of employees' homes, garbage removal, washhouses, hours of labor, semi-monthly payment of wages, and rates ofpay.Although the "Memorandum of Agreement" was ubsigned andstated to be between the Company and its employees, it provided thatitwas "subject to revision upon ninety days notice by either of theyparties."In addition, in a "Foreword" to the "Memorandum ofAgreement" the following is stated: "it is understood that ... adjust-ments must necessarily be made in the future . . . All such futurechanges, as in the past, shall be made in accordance with the pro-visions of Joint Representation of Employees and Management of theColorado Fuel and Iron Company.".The Plan was regarded by the Company as, and was in fact, butan agency of the Company. The preamble of the Plan stated itspurpose as follows :For, the purpose of maintaining and fhrtlier developing har-mony and right understanding within the Colorado Fuel andIron Company, the following method of joint representation andprocedure in Industrial Relations has been adopted.The Company's view of the purpose and function of the Plan wasexpressed at an employee representative meeting in 1928, by Matteson,at the time the President's Industrial Representative '24 who said :The time has gone by where any large industry is going to con-tinue to operate with any degree of harmony without having anindustrial organization of some nature. If the management oflarge industries will not deal with the men or give them an organi-zation, there is going to be some other organization come along23The 1921 booklet also contains a "Memorandum of Agreement" "between the ColoradoFuel and Iron Company and its employees in the coal mine and coke oven plant in theState of Colorado" and another"Memorandum of Agreement" "between the Colorado Fueland Iron Company and its employees in the lion Mines in the State of Wyoming" These"memoranda"are not pertinent to the present discussion.24 President's Industrial Representative was a position created under the Plan with theduties of conferring"with the employees or their representatives and the managementrespecting working and living conditionsand to report the result of such conferencesto the President" of the Company THE COLORADO FUEL AND IRON CORPORATION199which the men will take up, so I feel that all industries rightlyshould have an organization.At the annual joint meeting on December 12, 1929, Quigg, generalsuperintendent of the Minnequa plant, admonished the employee rep-resentatives that the "primary operation or function of this Plan isthe steel plant operation." 35In addition, the Company officials ex-pressly emphasized the complete scope of management control andauthority.At a meeting of the Joint Committee on Cooperation,Conciliation, and Wages held on November 19, 1929, Andrew Diamond,chairman of the employee representatives, remonstrated that the Planwas not being observed, reminding Quigg that "that Plan was put inhere by the owners of the Company, and your board of directors sub-mitted it to the men, and they accepted it."Quigg replied : "I toldyou many times that you can have all the agreements you want ifthey are all right and you keep your `skirts clean' but when you getinto a `jam' management was going to do what was the right thing todo."At a joint conference on September 12, 1935, Maxwell, vice presi-dent of the Company, said, "I might point out ... that managementcould, not be governed, by what any committee,' or this body mightdecide as a Company policy. It would have to go to the President,or even the Board of Directors."When Diamond argued that in ac-cordance with the provisions of the Plan, it could be amended by amajority vote at a joint conference, Maxwell rejoined: "No, we couldn'tdo that.We are just employees. I aln an employee; any member onmanagement's -side in this meeting is only: an 'employee:Anythingthat vitally affects the affairs of the Company or the policy of theCompany has to go to the head of the Company, and probably even tothe Board of Directors." 26The Plan was professedly inaugurated by the Company as a "safetyvalve," in order to insure the efficient operation of the plant by provid-ing some machinery whereby employees might voice their grievancesto the management.-'For that, purpose, the Company presented toits employees and advocated acceptance by them of a form of organi-zation which was such as to insure complete domination and control by=cAt the bearing,Quigg described the Plan as"just more or less a procedure in industrialrelations for the settlement of disputes,"2" The Company officials conceived of the Plan as being so completely a Company instru-ment that occasionally they omitted even the form of the PlanOn one occasion, themanagement without consultation with the employee representatives, selected from amongthen delegates to act on various matters, prompting the employee representatives to the adop-tion of the following resolution at a meeting of employee representatives held July 27.1928"Whenever the Company wishes to have men from the Employees' Representativeto represent the employees,their selection should come through the body of repre-sentatives "r The limited role of the employee representatives is illustrated by their request at ajoint conference held on September 4, 1930, that they be informed of all future changesinworking conditions before the changes were put into effect "not that they have any-thing tosay whetherit can be done, but merely as a matter of cooperation " 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company, and to render the organization incapable of functioningas a real bargaining agency for the employees.The employees did notpay dues or contribute to the support of the Plan; it was financed com-pletely by the Company and was thus dependent upon the Companyfor its operation.In selecting employee representatives to representthem in meetings with the Company, the employees were restricted toemployees of the Company.These representatives looked to the Com-pany, not to the employees, for compensation for their time spent inconnection with their duties as representative.No general meetingsof the employees were either provided- for in the Plan or held as amatter of practice.Employees participated in the Plan only in theannual elections; they had no effective or certain voice in the determina-tion of issues or in decisions on policy; no opportunity was providedwhereby they might formulate their demands and instruct their repre-sentatives.All meetings were held on Company property.Electionswere held in the plant under the supervision of a Company official; theballots for such elections were printed by the Company; and the elec-tion tellers were paid by the Company for their time lost from work.In addition, the Company printed and distributed to employees thebooklets containing the provisions of the Plan, and the IndustrialBulletin recording the proceedings under the Plan.Finally, the re-quirement that amendments to the Plan be made jointly by employeerepresentatives and management representatives, assured that the struc-ture of the Plan would not be altered without the consent of the Com-pany.Clearly, this was not the employees' own organization, but theCompany's organization for its employees."'3.The 1936 changesIn 1934 a controversy arose in the Joint Committee on Cooperation,Conciliation, andWages involving a demand by the employee repre-sentatives for the reinstatement of an employee named Anderson, whohad been discharged by the management on the ground that he hadnegligently permitted a furnace bottom to burn out.A vote in thecommittee resulted in a tie.The employee representatives on thecommittee suggested arbitration, but the management refused to agreeto this course of action."We have treated in considerable detail events occuiiing prior to the effective dateof the Act.Although such acts did not constitute unfair labor practices, they are never-thelessmaterial to an understanding of the existing ielationship between the respondentand the Plan and the Employees' Representatives' Organization established thereunder, andto a determination of the issues raised by the complaintCf.N L R B v. PennsylvaniaGreyhound Lines, Inc,303 U. S 261 ;Matter of Bethlehem Shipbuilding Corporation,Limited,andIndustrialUnion of Macrae and Shipbuilding Workers of America, LocalNo 5,11 N L. R B. 105;Matter of Humble Oil if Refining CompanyandOilWorkersInternational Union,Locals No 3-Uand 316,16 N L R B 112 THE COLORADO FUEL AND IRON CORPORATION201As a result of this experience, the employee representatives felt thatthe requirement of consent by the Company for submission of a ques-tion to arbitration was a defect in the Plan which required revision.The enactment of the National Labor Relations Act in July 1935 led tothe consideration of other changes as well.At a meeting of the employee representatives on July 19, 1935,Quigg informed the body that the Act might require a revision inthe election procedure provided by the Plan.At another meeting ofemployee representatives on August 8, 1935, Warren Densmore, thePresident's Industrial Representative, and Quigg spoke at lengthupon the effect the Act might have upon the Plan.Densmore toldthe employees that the only respect in which the operation of the Plancould be considered in violation of the Act was with respect to theelection procedure which provided for the participation of manage-ment in the conduct of elections.Quigg suggested that two changeswould free the Plan from any possible charge of employer dominationwithin the meaning of the Act.He suggested that there be elim-inated from the Plan, the provision to the effect that elections wouldbe called by the direction of the president of the Company, andthat provision be made that elections would be conducted by an elec-tion committee appointed by the employee representatives insteadof jointly by the representatives and management.At a joint conference on September 12, 1935, Maxwell and Quiggobjected to the appointment of a joint committee to consider theserevisions, and suggested that the body of representatives select a com-mittee to prepare the revisions which could then be submitted tomanagement.Accordingly, the committee which had been selectedby the employee representatives earlier that day, served as a com-mittee on revisions.On October 22 the committee went to Denverand consulted with Roeder, who at the time was trustee in reorgan-ization proceedings, concerning the proposed revisions.The com-mittee reported back to the body of representatives, which discussedthe proposed revisions at several meetings, and on November 22, 1935,approved the "proposed amendments as changed and corrected" anddirected the committee to "present these to management, pendingfinal action at the joint conference."On February 25, 1936, the committee wrote to Roeder informinghim that they had finished their work on revision, and on March 17again went to Denver to confer with Roeder on the revisions.Roederstated that he proposed to, and he thereafter did, consult with In-dustrialRelations Counselors, Inc., an agency of the RockefellerFoundation in New York, for advice on the revisions.On May 14,1936,Roeder's request for further meetings with the committeeprompted the passage of a resolution by the body of representatives 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorizing the committee "to proceed as they have in the past andafter the proposed revisions are finally decided upon by the com-mittee, that they be presented to the body."Thereafter,Roedersubmitted to the committee suggested revisions prepared by IndustrialRelations Counselors, Inc., for their consideration.As stated above, on July 1, 1936, the respondent received all theassets and property of the Company, including the Minnequa plant.No change was made in the management of the plant.Roeder, presi-dent of the Company became president of the respondent, Maxwell,vice president of the Company, became vice president of the respond-ent, and Quigg retained his post.The respondent merely steppedinto the shoes of the Company. The relations between officials ofthe Company who were now officials of the respondent and the em-ployee representatives continued without any interruption because ofthe change in corporate ownership; the negotiations on the revisionscontinued unaffected by the change.The committee on revisionscontinued to meet with Roeder and Maxwell for negotiations on theproposed revisions, which were completed in final form sometimebefore, September 10, 1936.The revisions were discussed at a meet-ing of employee representatives held on that date, with Maxwellpresent during part of the discussion.Further slight changes weremade in this meeting, including one suggested by Maxwell, and at ajoint conference held that afternoon the Plan as revised was sepa-rately approved by the employee representatives and the representa-tives of management.The revised Plan was printed in a booklet bythe respondent for distribution to all employees.This revised Plan covered only the employees at the Minnequaplant of the respondent.The principal revisions adopted at this timewere as follows :(1)All annual and special elections of employees' representativeswere to be conducted by a committee of five employee representativeselected by the body of representatives.Appeals from elections wereto be taken to the election committee instead of as formerly to thepresident.The 3 months' requirement for eligibility to vote wasdeleted and all nonsupervisory production employees were permittedto vote.(2)A provision for monthly meetings of the employee represent-atives was added-thus codifying a practice that had been observedfor some time although not provided for in the previous edition ofthe Plan.(3)Chairmen and secretaries of joint conferences were to be se-lected by majority vote.Previously the Plan provided that the jointconference should be presided over by the president or someone desig-nated by him.After this change, management officials were regu-larly elected to preside over joint conferences. THE COLORADOFUEL ANDIRON CORPORATION203(4)Questions upon which the Joint Committee on Cooperation,Conciliation, and Wages could not agree could "at the request of eitherparty be submitted to arbitration" by a board of three, one chosen bythe employee representatives on the Joint Committee on Cooperation,Conciliation, andWages, one appointed by,the management, and thethird selected by mutual agreement of these two.The decision ofa board so chosen would be final.29(5)The following proviso was added to the method of amendmentof the Plan : ". . . provided, however, any section of Part I [whichdeals with election procedure] or any other section relating exclu-sively to the employees or their representatives,30 may be amendedby a majority vote of the regularly elected representatives of theemployees at a regularly called meeting, upon at least thirty days'notice."In addition, there was added a new provision for termina-tion of the Plan reading as follows : "This Plan may be terminatedwhen and if a majority of all eligible employees have voted in favorof such termination at any annual election."Another change discussed by the employee representatives but notincorporated in the revisions, approved on September 10, was theestablishment of an employee representative working fund.A sug-gestion for the establishment of such a fund was first made at an em-ployee representative meeting on May 2, 1934, when Irwin, an em-ployee representative urged that "no organized or unorganized laborgroup; whether with this management or any other management canfunction properly without funds." The subject, however, was droppedand not raised again until April 19, 1935, at which time the decisionin theAndersoncase was stressed as illustrating the need for a fundas a basis for independent action. Irwin again was the spokesmanfor the fund, arguing : "No organization can function without funds,and no one knows that better than the management that we have nofunds."A motion for the establishment of a fund was passed at this,meeting, and it was decided to request.management to permit a check-off.Pending action upon this request the representatives resolved :That each representative take this subject up with his constitu-ents and collect from each man in his department whatever theman cares to give as a contribution to this fund.The check-off was never approved, but from May through September1935, a total of $292.56 31 in contributions was collected by employee29 The record does not showthatany dispute was ever submitted to arbitration"Aside fromPartI,there does not appear to be any other provision of the Plan"relating exclusivelyto theemployeesor their representatives "31 It appears from the recordthat priorto the establishment of this fund,the employeerepresentatives had had a small sum of money from a source undisclosed by the record.This money had been used from time to time in payment for flowers sent in case of thedeath or illness of a representative or a member of his family,'and -on one occasion, in,payment of dues to the Pueblo Chamber of Commerce 204DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives during working hours.The fund was placed in thehands of Bullington, general auditor for the respondent.No attempt was made to employ this fund as the means of financingthe Plan; instead it was used for the payment of incidental and ex-traordinary expenses, the main expenses of the Plan still being carriedby the respondent.For the years 1935 and 1936, a total of approxi-mately $250 was expended from the fund 32 for the following items :(1) dues to the Chamber of Commerce, (2) expense of two trips toDenver to see Roeder, (3) flowers to ailing representatives, (4) typingand stenographic expense, and (5) payment to members of the revisioncommittee for time spent, outside of working hours, in preparing therevisions adopted on September 10.33On November 13, 1936, a committee to supervise the raising of moremoney for this fund was appointed. In appealing for funds, thiscommittee had posted notices in the plant stating as the necessity fora fund :Past experience has proved the necessity for such a fund as attimes the action of the Body of Representatives has been handi-capped because of insufficient funds.Recently, a good deal ofcriticism is being made of Employees' Representatives' Plansthroughout the country due to the fact that companies finance theactivities of the representatives. In raising an adequate fund, itis felt that such criticism would not be directed at the Plan in theplant.However, although a substantial sum 34 was raised, the fund was notused to defray any of the principal expenses of the Plan, and throughMay 1937, the total expenditures from the fund amounted to $21.91,spent for flowers and stenographic work. Indeed, a trip of a com-mittee of employee representatives from March 25 to April 16, 1937,to study wage rates in eastern steel mills was financed entirely by therespondent.354. The 1937 changesThe question of the necessity for further revisions in the Plan wasraised in an employee representative meeting, held shortly after the82 Compare this with the testimony of the secretary of the Employees'Representatives'Organization that in the month prior to the hearing, the employee representatives hadexpended approximately $305.This included only the time other than the time lostfrom work, forwhich they werepaid by the respondent.34Although, as appears below, the employee representatives began in May 1937 to payrepresentatives for certain of the time lost from work,the secretary of the Employees'Representatives'Organization at Pueblo testified that there was a balance of about $1,500on hand in the fall of 1937.esAs late as March 12, 1937, the respondent acknowledged an obligation to pay for theservices of an attorney retained by the Employees' Representatives'Organization inconnection with the 1936 revisions. THE COLORADO FUEL AND IRON CORPORATION205Jones and Laughlindecision by the Supreme Court 36 upholding theconstitutionality of the Act as applied to certain manufacturing in-dustries.At this meeting on April 29, 1937, it was decided to askthe management at a joint conference to be held that afternoon "whateffect the Wagner Labor Act will have on the Plan at this plant." Atthe joint conference held that afternoon, Maxwell, in reply to thisquestion said that "in his opinion" the Act did not render employeerepresentative organizations illegal, but that "company support wouldprobably be declared unlawful."He added that the Plan in its thenexisting form would have to be abandoned or altered in order to con-form with the law.At a meeting of employee representatives on May10, 1937, a committee to revise the Plan was selected.37 Shortly afterits organization, the committee called on Warren Densmore, the Presi-dent's Industrial Representative, and asked his advice on revision ofthe Plan.Densmore testified that he merely reviewed the provisionsof the Act with the committee; that the committee requested him tosupply it with a copy of the Act, but that he had mislaid all his copiesof the Act, and as a substitute furnished the committee with an analy-sis of the Act prepared by "some business concern."On May 28, 1937, the committee on revisions reported that it "hadcompleted the changes in the Plan," and the changes were presentedto the body of representatives.The representatives approved thePlan as revised and instructed the committee to present the revisionsto the management and "that the committee be authorized to continuewith the revised Plan to final adoption."On June 18, 1937, the committee on revisions reported to the bodyof representatives that "the officers of the body had met with manage-ment and presented to them the revised by-laws and memorandum ofagreement for their approval and signatures; and that as soon as thememorandum of agreement is signed by the committee and manage-ment, copies will be printed in pamphlet form and distributed to everyemployee ...The revised by-laws and memorandum of agreementwere read and explained to the body, and a discussion was enteredinto."The report of the committee was accepted.On July 3, 1937, the committee on revisions addressed a letter to allemployee representatives as follows :The Committee of Employees' Representatives, appointed forpurpose of amending the Plan and Memorandum of Agreement,have completed their work.The Memorandum of Agreement3O1 U. S. 1.87 The meetingalso voted to pay theexpensesof the committeefromthe working fund 206,DECISIONS,OF NATIONALLABOR RELATIONS BOARDhas been signed by the Committee and the Management of theCompany.The By-Laws and Memorandum of Agreement for the purposesof collective bargaining have been printed in pamphlets.On Thursday, July 8th a sufficient number of these bookletswill be on hand in the Superintendent's office for distribution tothe employees in your subdivision.We feel that it is the duty of every representative to see thateach man in your department is contacted and given one of thesebooks.The booklets containing the revised Plan were printed by and atthe expense of the respondent.Copies of the booklets were madeavailable in the offices of the various superintendents, where employeerepresentatives were able to obtain them for distribution to the em-ployees.Thereafter, the booklets were distributed to new employeesthrough the employment office.The booklet is divided into two parts, the first with a title pagereading as follows :Representation of EmployeesAnd Procedure in IndustrialRelationsC. F. & I.SteelAdopted by Employees and Management of TheColorado Fuel and Iron Company At TheSteelWorks, May 1916Revised by a committee of employees' representativesMay 24, 1937There then follows the names of the 10 employee representatives onthe revision committee.The second part of the booklet has a separate title page with thelegend : "Memorandum of Agreement." and the following heading onthe succeeding page :Memorandum of AgreementFor CollectiveBargainingAnd Respecting Employment, Wages, Livingand Working ConditionsThis agreement dated June 21, 1937, is entered into by theRepresentatives of the employees of the Minnequa Works ofColorado Fuel and Iron Corporation, and the Colorado Fuel THE COLORADO FUEL AND IRON CORPORATION207and Iron Corporation, for the purpose of collective bargainingand other purposes described belowOn the last page of the booklet appears the signatures of the presi-dent of the respondent and the 10 employee representatives on therevision committee. 381An examination of the booklet reveals that the intent of the' re-visions, aside from the elimination of certain financial support by therespondent,39 was to rearrange the provisions in the former editionof the Plan, so as to delete from the first portion, sometimes termedthe "by-laws," 40 all language referring to thejointcharacter of thePlan, thus leaving for the "by-laws" only those provisions pertainingto the internal structure of the employee representative organization;and to add to the "Memorandum of Agreement," which previouslyhad covered only wages, hours, and working conditions, all the pro-visions of the Plan which imply participation by the respondent.This purported separation, however, was not even verbally accom-plished.The "by-laws" read alone were on their face incomplete;the two parts of the booklet have meaning only with relation to eachother and must be read together.This conclusion will appear evi-dent as the revisions made in the Plan at this time are discussed.The preamble to the Plan was slightly altered to read as follows(elisions being indicated by brackets and additions by italics) :For the purpose of maintaining and further developing har-mony and right understanding for employees of the ColoradoFuel and Iron Corporation', the following method of [joint]representation and procedure in industrial relationsfor the pur-poses of collective bargaininghas been adopted.Notwithstanding this declaration, as pointed out below, only minorchanges were made in the Plan, the structure and framework of thePlan were not altered, and it remained in all respects a "joint rep-resentation" Plan.81The cover of the booklet reads as follows.:Representation Plan ofEmployees and Method ForCollective Bargaining,By-Laws,andProcedure in Industrial Relations AndMemorandum of Agreement RespectingEmployment, Wages, Working andLiving ConditionsC. F &I.SteelMinnequa DistrictThe Colorado Fuel and, Iron CorporationThe extent'to which financial support by the respondent still continues is discussedin fra.See e.g, footnote 38 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe provision for support of the administration of the Plan bythe respondent was eliminated and there was substituted therefor thefollowing provision :The expense of the employees' representatives and electionsfor the purposes of collective bargaining shall be borne by theemployees.To insure our independence, it is proposed to makethis representation plan of employees self-supporting, by levy-ing assessments, the amount to be fixed by the employees' repre-sentatives, not to exceed twenty-five (25) cents per month.Although there was a subsequent collection for the working fund,up to the date of the hearing no assessment had been levied as pro-vided for in this provision 41The provision concerning the furnishing of the ballot boxes andballots by the management was stricken, but no change was made inthe time, manner, or method of elections.Nor were any changesmade in the provisions governing eligibility to vote and eligibilityto serve as representative 42The provision for monthly meetings of representatives remainedunchanged.With only slight modifications, the provisions forquarterly conferences, and the annual meeting were continued asbefore.The provision for the selection of employee representativesto serve on the Committee on Cooperation, Conciliation, and Wages,the Committee on Safety and Accidents, the Committee on Sanita-tion,Health, and Housing, and the Committee on Recreation andEducation, which appears in the portion of the booklet termed the"by-laws," was changed only to delete the word "joint" before thenames of the committees.The duties of these committees were not,however, described in the "by-laws," but were set forth in the "Memo-randum of Agreement," and in substantially the form in which theyappeared in the 1936 edition of the Plan.43While no express men-tion was made either in the "by-laws" or the "Memorandum of Agree-ment" of employer representation on these committees, such repre-sentation was implicit. Indeed, the provision in the "Memorandumof Agreement" on "Procedure for Adjustment of Differences" wasidentical in wording with a provision so entitled appearing in theprevious edition of the Plan, except for the omission of the word"Joint."The provision in the 1937 edition read in part as follows :When the Committee on Cooperation, Conciliation, and Wagesis called upon to act with reference to any differences, except bya The collection of funds 4s discussedinfra.42Including the provision for vacation of the office of representative upon the termina-tion of employment with the respondent, or transfer to a supervisory or salaried position.43The only change was in the deletion from the duties and functions of the Com-mittee on Sanitation,Health, and Housing, consideration of "houses, rents, gardens,fencing." THE COLORADO FUEL AND IRON CORPORATION209consent of all present, the committeeshall not proceed with anyimportant part o l its duties unless both sides are equally repre-sented.44Where agreeable, equal representation may be effectedby withdrawal of one or more members from the side of the com-mittee having the majority.-It is apparent that in referring to "both sides," the provision referredto employee representatives and employer representatives.The subse-quent minutes of the meetings under the Plan show that this was thecase and that, in fact, joint representation continued in all committeesand the conferences in exactly the same manner as before.Although, as revised, the purported constitution or "by-laws" of theEmployees' Representatives' Organization provided for the selectionof members of committees, not only the duties of these committees,but also their procedure were set forth in an agreement with therespondent.While this is perhaps the most striking instance of theinterdependence of the "by-laws" and the "Memorandum of Agree-ment," other provisions also furnish convincing evidence that thedivision between the two parts of the booklet is a purely artificial one,and that the revisions as a whole were not intended to effect any sub-stantive change in the structure of the Plan.The two provisions of the Plan with respect to meetings of em-ployees were separated, one placed in the "by-laws," the other in the"Memorandum of Agreement."The provision in the "by-laws" statesin part that :Meetings of employees in any division or subdivision, or con-ferences of employees' representatives may be held at such timesas will not interfere with operations.The provision in the "Memorandum of Agreement" declares that :Employees shall have the right to hold meetings at appropriateplaces on Company' property or elsewhere, as they may desire,outside of working hours, or on idle days.Both provisions are of the same character; obviously neither has anyplace in a document relating to the internal structure of a labororganization.The provision for amendment was revised so as to provide that the"by-laws" could be amended by a majority vote of the employee repre-sentatives alone.45The provision provided, in addition, that "the fol-lowing memorandum of agreement" could also be amended by a ma-jority vote of the employee representatives alone.This latter provision44 Italics supplied'5'The "by-laws"contain the identical provision for termination of the Plan as existedin the previous edition. 210DECISIONS OF NATIONAL LABOR -RELATIONS BOARDwas of doubtful efficacy, since the employee representatives couldhardly unilaterally amend an agreement with the respondent.More-over, the "Memorandum of Agreement" itself states that it is subjectto revision upon ninety (90) days' notice by either party.The pro-vision, however, furnishes another example of the fictitious divisionbetween the "by-laws" and the "Memorandum of Agreement." 46The artificiality of the separation between the two portions ofthe booklet is further evidenced by the inclusion within the portionof the booklet devoted to the "by-laws," under the heading "Pro-vision for Amendment," of a provision which appeared as a fore-word to the "Memorandum of Agreement" in the preceding editionof the Plan, reading as follows :In reprinting the memorandum of agreement adopted at theSteelWorks in May, 1916, it is understood that different ad-justments have been made in order to meet changing conditions,and that other adjustments must necessarily be made in thefuture as existing conditions may require.Such a provision, of course, could have no proper place in a documentrelating entirely to the internal structure of a labor organization.As we have stated above the booklet represents that the so-called"by-laws" were revised by a committee of employee representativeson May 24, 1937.We have also noted that the "Memorandum ofAgreement" between the respondent and the employee representa-tives is dated June 21, 1937.The record, however, clearly revealsthat both parts of the booklet were prepared and adopted together,and that the respondent participated in the preparation of andapproved the section in the booklet known as the "by-laws" as wellas participating in the preparation of and executing the "Memo-randum of Agreement."On May 28 the committee on revisions presented to the body ofrepresentatives a "revised Plan" which the body instructed thecommittee to present to the management and "to continue with therevised Plan to final adoption."While the respondent, in its brief,states that this action amounted to an adoption of the Plan, it isclear that the instructions given by the representatives. to the com-4ewith two further changes, the "Memorandum of Agreement" contained all the otherprovisions of the 1936 editionThe changes were as follows :(1) In the previous edition of the Plan,a provision to the effect that an employeewas not to be discharged for an offense without notification that a repetition of theoffense would be cause for dismissal,stated that copies of the notification shouldbe given to the manager of the department and the employment office.As adoptedin 1937, this provision provided that a copy of the notification should be givento the representative or representatives of the employee concerned.(2)There was added a provision that July 4,Labor Day,and Christmas shouldbe considered holidays"during which days there shall be no regular productionwork." THE COLORADO FUEL AND IRON CORPORATION211mittee were to "continue . . . to final adoption," and that the repre-sentatives thereby did not consider their actions as the final adop-tion of anything.We conclude that in accordance with these instructions of May28 the committee presented the "revised Plan" to,the management.That this was done is borne out by the minutes of the meeting ofJune 18, at which the committee on revisions reported back thatthey had met with the management.Whereas the minutes of themeeting of May 28 refer to a "revised Plan," the minutes of June18 for the first time make reference to "revised bylaws and memo-randum of agreement" and state that they had been presented to themanagement "for their approval and signatures."Moreover, thatthese "revised bylaws and memorandum of agreement" were differ-ent from the "revised Plan" approved at the meeting of May 28,is evident from the fact that it was found necessary to read andexplain the "revised bylaws and memorandum of agreement."It is apparent from these minutes that the "revised Plan" pre-sented to the meeting of May 28 was not the same as the provisionswhich appear in the booklet as allegedly prepared by a committeeof employee representatives on May 24. It is also apparent thatboth the "bylaws" and the "memorandum of agreement" were pre-pared at a meeting or meetings held between May 28 and June 18,between the committee on revisions and the management, and thatthe management participated in the revision of the "bylaws" as wellas in the preparation of the "Memorandum of Agreement" whichfollows.The internal evidence contained in the provisions them-selves,which we have considered above, support this conclusion.The "bylaws" cannot be regarded as a distinct and separate docu-ment, since as shown above, they make reference to and can beunderstood only in connection with the "Memorandum of Agree-ment" which follows. Indeed, paragraph 14 of the "bylaws" refersspecifically to "the following memorandum of agreement," and ob-viously must have been prepared together with the "MemorandumofAgreement."We find that the "by-laws" and the "Memorandum of Agreement"'were prepared and adopted together, and that the respondent par-ticipated in the revisions of the Plan which resulted in the publi-cation on or about July 8, 1937, of the booklet containing the "by-laws" and "Memorandum of Agreement."5.Operation of the Plan after the 1937 revisionsThe subsequent minutes of the proceedings under the Plan revealthat, in practice, the 1937 revisions resulted in few changes in theoperation of the Plan.Of these, the most significant was the cessa- 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of payment by the respondent to the employee" representativesfor all time lost from work in attendance at employee representa-tive meetings."In addition, as of January 1, 1938, the minutes ofthe employee representative meetings were not published in the In-dustrialBulletin, and the costs of an election conducted in 1938were defrayed from the working fund.Otherwise, the Plan under-went no change.As was the case prior to the 1937 revisions, there were still noprovisions for membership meetings or general meetings of em-ployees, and in practice no such meetings were held.The organi-zation continued to operate as a joint representation plan.Thefunctions, composition, and procedure of the conferences and thecommittees were not modified.While the word "joint" was droppedfrom the titles of the committees, the joint representation remainedunaltered, and the proceedings under the Plan continued to be re-ferred to in the Industrial Bulletin as "joint representation."Al-though, since the 1936 revisions, the written language of the Planno longer provided that the president of the respondent or someonechosen by him should preside over the joint conferences, manage-ment officials were regularly chosen by the conferences to act aschairmen and secretaries of such conferences.The joint committeescontinued to be presided over by management officials just as priorto the revisions; the records of their proceedings showed no changein the manner or substances of their meetings.The 1937 revisions marked no break in the continuity of the opera-tion of the Plan.The employee representatives, chosen prior to therevisions, continued as employee representatives under the Plan asrevised.The Industrial Bulletin containing the proceedings of themeetings under the Plan, and still published by the respondent fordistribution to all employees, was numbered consecutively withoutany break in sequence after June 1937. The joint conference of April29, at which the question of revisions was first raised, was called the"Second Joint Conference," the next conference on September 8, thefirst after the revisions, was called the "Third Conference."Theemployee representative meeting on June 18 at which the "revisedby-laws and memorandum of agreement" were approved was the"sixth regular meeting of the year"; the following meeting, onJuly23, 1937, was described as the "seventh regular meeting of the year";and at this latter meeting, the "minutes of the previous meeting heldJune 18th were read and approved." Similarly, the Joint Committeeon Cooperation, Conciliation, andWages held its "second regularmeeting of the year" on May 7; the Committee on Cooperation, Con-+7 See footnote 49,infi a THE COLORADO FUEL AND IRON CORPORATION213ciliation, andWages held its "third regular meeting of the year" onJune 4, at which the "minutes of the last meeting, held May 7,1937 . . . were approved as read," and its "fourth regular meeting"on July 9, at which the minutes of the last meeting "held June 4,1937... were approved as read." In addition, in accordance withthe custom of numbering the meetings of this committee consecutivelysince at least 1927, the meeting of May 7 was numbered the 272nd,that of June 4, the 273rd, of July 9, the 274th, etc. Similarly, theminutes of the meetings of the three other committees, held immedi-ately subsequent to the revisions, all recite that the minutes of theprevious meeting were approved as read 48Finally, in the annualmeeting held on December 16, 1937, the committees gave their reportsfor the entire year, making no reference to revisions in the Plan duringthe course of that year.The respondent continued to pay representatives for their timelost from work in attendance at the quarterly joint conferences, atmeetings of the joint committees,49 and, in addition, for time lost inattendance at meetings of employee representatives, regularly held onthe mornings of the days for which quarterly conferences, which wereheld in the afternoon, were scheduled.This morning meeting took theplace of a regular monthly meeting of representatives and, subsequentto January 1, 1938, the minutes of its, proceedings were not reportedin the Industrial Bulletin.The employee representatives were alsopaid for their time lost in any conferences with management, in addi-tion to the joint committee meetings and joint conferences.The respondent in other respects continued to participate in andsupport the administration of the Plan.Diggory, who was Quigg'ssecretary, and not covered by the Plan, continued to act as stenog-rapher at the employee representative meetings for some time afterthe 1937 revisions.'°Bullington, general auditor of the respondent,retained custody of the representatives' working fund until May 1,1938.Meetings of the employee representatives continued to be held48 In the June meetingsof the Committeeon Sanitation,Health, and Housing, and ofthe Committee on Safety and Accidents,held June1 and June2,respectively,the com-mittees areboth entitled "joint" committees;whereas in the minutes of the June meetingsof the other two committees held June 4 and 7, respectively, the word "joint"is omittedfrom the title of the committeesThe record offers no light as to the choiceof June 3as the crucial day for the omission of the word "joint "We notethat the Industrial Bulle-tin containing the minutes of these meetings covers the period throughAugust and wasprobably published sometime in SeptemberThe choiceof June3 may thushave been anafterthought.c"In the eventthe employee representativedid not lose working time by attendanceat one of these meetings, he was not paidby the respondent, but waspaid for his attendancefrom the working fund.The fund wasalso usedto pay theexpenses of an election heldin 1938(seeinfra),and to payemployee representatives for theirattendance at monthlymeetings ofthe body of representatives other thanthe meetings held on the dates ofquarterly conferences,° At a meetingof theemployee representativeson August 13, 1937, itwas voted topay Diggory$15 a monthfor his servicesPrior theretohe had served without pay.283033-41-vol 22-15 214DECISIONSOF NATIONALLABOR RELATIONS BOARDon the respondent's property. In addition, the Employees' Representa-tives'Organization used the respondent's bulletin boards, for which,according to Diamond, it paid the respondent $1 a month.In the fall of 1937, approximately $3,500 was collected for theworking fund.51As was the case in 1935, the collection was made inthe plant during working hours.Employees either contributed incash or authorized deductions from their pay checks.One repre-sentative, Anton Kochevar,52 finding himself too busy to participatein the collection, requested his foreman, Eberling, to assign someoneelse to the task.The foreman obligingly did so. Irwin, vice chairmanof the Employees' Representatives' Organization, anxious to knowwho had contributed to the fund, asked Eberling to obtain for Irwinfrom the representatives in Eberling's division, a list of the employeeswho had contributed.Again, Eberling obliged.6.The 1938 election and contractWe have seen above that the 1937 revisions were not submitted forratification to the employees but after approval by the respondent,were simply adopted by the employee representatives elected in De-cember 1936.The first election, after the revisions, was held in Feb-ruary 1938.At that time the question of ratification of the Plan wassubmitted to the employees by a ballot reading :Do you ratify the Representation Plan and the Memorandumof Agreement, and Designate the Elected Representatives as YourCollective Bargaining Agency?Contained in the same ballot was a proposal for a 2-year term forrepresentatives, as well as spaces for stating one's choice for repre-sentative from the various divisions and subdivisions.53The election was conducted by an election committee chosen by theemployee representatives.This committee secured from the respond-ent a list of all employees, and from this prepared lists of eligibleemployees for each division and subdivision, which were turned overto tellers appointed by the committee.No safeguards to guaranteesecrecy of ballot were provided.The tellers, with boxes for the de-posit of ballots, went through the mill during working hours in groupsof two, and presented a ballot to each employee on the list of eligibles.The employee voted in the presence of the tellers and dropped his51The Employees'Representatives'Organization operated on this sum,together with$1,500previously collected,up until the date of the hearing in July 1938. It was testifiedat the hearing that another collection was imminent.19Kochevar mistakenly placed this collection in the spring of 1937 but states that it wasafter the,revisions.Other evidenceclearly establishes that the collection was made in thefall9 The respondent printed the ballots, but was paid by the employee representatives forthis service.1 THE COLORADO FUEL AND IRON CORPORATION215ballot in the box.54As each employee voted, his name would bechecked off on the list.The ballot boxes were then taken into a roomin the Y. M. C. A. where the election committee had offices, wereopened by the election committee, and the ballots then counted in theirpresence.55The entire procedure covered a period of about 2 months-Over 98 per cent of the employees voted with the tabulated resultsshowing an overwhelming ratification' of the Plan by a vote of 2,426to 198.More than two-thirds of the former representatives were re-,turned to office, and the question on the 2-year term for representatives,was carried by a vote of 1,891 to 704.At the conclusion of the election in March the newly elected em-ployee representatives informed the respondent of the results of theelection, and on April 4, 1938, wrote Quigg stating the results of theelection and requesting "Recognition of this newly organized employees' organization as the sole bargaining agency of the employeesof this Plant" and "ratification" of an enclosed agreement "as thebasis of collective bargaining at this Plant." 50Quigg replied in aletter of April 7 granting "to the Minnequa Employees' Organizationof Representatives the sole bargaining agency for the employees of theMinnequa Plant."The contract was executed on April 15, and wassigned for the Pueblo Organization by Andrew J. Diamond, Chair-man; James Irwin, Vice Chairman; R. W. Speakman, Secre-tary-Treasurer; and M. G. Filler, Recording Secretary ; and for therespondent by L. F. Quigg.This contract, which is the latest document covering the relations be-tween the respondent and the Employees' Representatives' Organiza-tion at Pueblo, is patterned after the "Memorandum of Agreement" of1937 discussed above, but contains to an even greater extent than the1937 "Memorandum of Agreement" provisions which outline theinternal 'structure of the Employees' Representatives' Organization.The contract is prefaced by a -preamble closely resembling the pre-amble preceding the "by-laws" adopted in 1937. The preamble prefac-ing the contract reads as follows :For the purpose of maintaining and further developing har-mony and proper industrial and economic relationships betweenthe employees and The Colorado Fuel and Iron Corporation,,Minnequa Division,the following representation of employees,memorandum of agreement respecting employment, wages, work-ing and living conditions, and procedure for the purposes of54 In instances where an employee was unable to read or write, the teller would marksuch employee's ballot in accordance with'the instructions of the employee.r'Provision was also made for voting by employees who were not at work in the mill.w The letter was signed"Employees'Representatives'Organization by Andrew J Dia-mond, Chairman,James Irwin, Vice-Chairman,R.W. Speakman,Finan. Secy "Thiswas the first time the employee representatives had used this name. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining isbeing submitted for your approval andsignature.When Signed by the Employees' Representatives'Organization and proper representatives of The Colorado Fueland Iron Corporation, it becomes the basis for the sole collectivebargaining agency between the Corporation and the employeesof the Minnequa Plant. [Italics supplied.]The contract then copies and incorporates Section 1 of the "by-laws"of 1937, which set forth the divisions and subdivisions upon thebasis of which representatives are to be chosen ; provides for thebiennial election of representatives; "to act on their [the employees']behalf with respect to matters pertaining to wages, employment, liv-ing and working conditions, the adjustment of differences, and othermatters of mutual concern and interest"; 57 and with unimportantchanges incorporated the provisions of the 1937 "Memorandum ofAgreement." 5sConclusionsThe respondent concedes that its relations with the Plan and theEmployees' Representatives' Organization prior to the 1937 revisionswere in violation of the Act. It contends, however, that these revisionsremoved the illegal aspects of the Plan, that the Employees' Repre-sentatives' Organization was newly established as a result thereof, andthat from that date the respondent's activities with regard to the Planand the Employees' Representatives' Organization have been lawfulwithin the meaning of the Act.We find these contentions to be withoutmerit.64 Section5 of the "by-laws" providing for the selection of one representativefor every150 wage earners is not included in this1938 contractThe provisionfor biennial elec.tion was a slight modificationof the first part of Section 2 of the bylawswhich providedfor an annual electionThismodification was presumably pursuant to the election inFebruary and March 1938 which had approved the changeto a biennial electioni8 (1) The "Memorandumof Agreement" had provided that it was "subjectto revisionupon ninety(90) daysnotice by either party" , the 1938 contract provided that it wassubject to revision upon30 days' notice by either party, and that in the event of afailure to reach anagreementon revisionswithin 60 days after the beginningof negotia-tions, the contract would beconsideredcancelled.(2)The contracteliminated referenceto "bothsides"of the Committeeon Coopera-tion, Conciliation,and wages,which it describedas a "Committee consisting of six mem-bers of the Representatives'Organization, who are empowered to meet and deal with theManagement of theMinnequaplant for the purpose of settling disputes "While thislanguagemight indicatethat thiscommittee was composedof only employeerepresenta-tives,no changein the actual composition of the committeewas made(3)Theprovision grantingto employees "the right to hold meetingsat appropriateplaces onCompany propertyor elsewhere,"was supplemented by the ambiguous statementthat "Permissionto use the Company bulletinboards is also requested "(4)The quarterlyconferences,which underthe "Memorandumof Agreement"were tobe called by the chairmanof the employeerepresentatives,were, underthe contract "tobe calledat a time mutuallyagreeable to the Employees'Representatives'Organizationand Management."(5) In the contract,there was excised from the functions of the committee on Recrea-tion and Education consideration of matters pertaining to "churches and Sunday schools." THE COLORADO FUEL AND IRON CORPORATION217The Plan was installed by the Company at the Minnequa plant in1916, professedly to insure the efficient operation of the plant.As wehave stated above, it was an agency of the Company, devised to assistthe Company in the administration of its personnel problems, andamounted to a personnel department of the Company.On July 1, 1936, the respondent received all the assets and propertyof the Company, and became the owner of the Minnequa plant. Therelations between the respondent and the Plan were the same as thosewhich had existed between the Company and the Plan. As we haveseen above, the Plan continued to function without interruption,unaffected by the change in ownership ; the respondent merely assumedthe position of the Company with relation to the Plan; and the Plancontinued to function as the instrumentality of the respondent, as ithad previously functioned as an instrumentality of the Company.50As we have noted above, in September 1936 certain revisions weremade in the Plan providing that elections under the Plan would beconducted by an election committee of employee representatives, andthat the election procedure could be modified by a majority vote ofthe employee representatives alone.e°Even aside from the method andmanner in which these revisions were made-the respondent's par-ticipation therein and consent thereto-as well as other factors whichare discussed below in connection with the 1937 revisions, it is clearthat these 1936 revisions did not establish an independent labor organ-ization.The Employees' Representatives' Organization was still de-pendent upon the respondent for financial support; amendments in thestructure of the organization or in the method of operation of thePlan still required the respondent's approval.That the 1936 revisionsdid not establish either the Plan or the Employees' Representatives'Organization upon an independent basis, was recognized by both therespondent and the employee representatives.This is evident fromtheir joint decision, following the Supreme Court cases upholding theconstitutionality of the Act, that further revisions in the Plan mustbe made, if the Plan was to operate in conformity with law.The 1937 revisions did not establish an independent labor organi-zation.'The employees as a whole were given no notice that the respondent,after theJonesdLaughlindecision, intended to abide by the Act;they were not informed that they were free to change the form ofrepresentation which had been initiated by the Company and there-after had been maintained by the Company and the respondent forover 20 years, and that they could, if they wished, reject this formNBe Cf.Matter of CorningGlassWorks,Macbeth-EvansDivisionandFederationof FlatGlassWorkers of Antertea,15 N L R. B 598.°° See footnote30,supra. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDof representation and choose another.On the contrary, without ref-erence to the employees, the revisions' were prepared by the employeerepresentatives, many of whom had served in this capacity for a longperiod of time under a Plan and in an organization dominated andcontrolled by the respondent and its predecessor, the Company 6iAs in the past, the employee representatives consulted not with theemployees but with the respondent; and the respondent, as we havefound above, participated and assisted in the preparation of the revi-sions.Manifestly, the employee representatives cannot be said tohave held any mandate or to have derived any authority from theemployees for their actions by virtue of the 1936 elections.The elec-tion of the employee representatives pursuant to a Plan dominatedand controlled by the respondent cannot be considered a designationof these men as the freely chosen representatives of the employees forthe purpose of devising a method and procedure for bargaining orof establishing a labor organization for the employees.As we have pointed out above, the Plan remained unaltered in anysignificant aspect.For example, prior to 1937 the set up of the Plaitmade the respondent's approval a requisite to any amendment in thestructure of the organization or in the method of operation of thePlan.By the 1937 revisions, many of the provisions relating to thestructure and method of operation of the Plan were transferred tothe "Memorandum of Agreement." Since the respondent was a partyto the "Memorandum of Agreement," the shift of these provisionsthereto left the respondent's approval still a requisite to amendmentsin the structure of the organization or in the method of operationof the Plan .1312Clearly the imprint upon the Plan and the Employees'Representatives' Organization of more than 20 years' history as anemployer-dominated labor organization was not removed in 1937 bysuch legerdemain.Not only was the Plan the same organization after the 1937 revi-sions as it formerly had been, but no one regarded the revisions asestablishing a new organization.The "by-laws" of the revised Plandescribe, it as a revision of the Plan adopted in 1916.Diamond, speak-61CfInternational Association of MachinistsvN L. R B ,211 U S72 ,Matterof Reveo e Copper and Brass IncorporatedandUnited Electrical,Radio of Machine Woo kers ofAmericaLocal#303,16 N L R B 437,Matter of IfaniasCity Power of LightCompanyandInternational Brotherhood of ElectricalWorkers Local Union B-$12,13 N L R. B1414asCf.Matter of Vail-Ballow Press,Inc.andBinghamton Printing Piessinen's andAssist-ant's Union,No 57,1P P andA U ofBinghamton,N1', 15 N L It B .^,78Thestatement in the text is subject to the qualification that the 1936 revisions had providedthat the election procedure could be amended by vote of the employee representatives aloneHowever, even this modicum of independence was largely withdrawn by the 1938 contractwhich contained,in.addition to the provisions in the 1937"Memorandum of Agreement"provisions establishing the electoral divisions from which representatives were to be chosen,and providing for the biennial election of representatives THE COLORADO FUEL AND IRON CORPORATION219ing from the point of view of the employee representatives, testifiedthat there has been only one Plan with revisions.As we have notedabove, there was a complete continuity in the membership of the com-mittees; the conferences, the employee representative and the commit-teemeetings were numbered consecutively in the Bulletin publishedby the respondent; the meetings, held after the revisions, began theirbusiness by reading and approving the minutes of meetings held be-fore the adoption of the revisions.Thus both the respondent and theemployee representatives considered the Plan as revised to be merelya continuation of the old -Plan.The employees in general couldhardly have thought otherwise.For the reasons stated above, we find that the 1937 revisions neithereffected nor were deemed to have effected a new organization, andthat the Plan because of its structure and prior history, continuedunchanged, as much the creature of the respondent after the revisionsas before .63That the Plan continued to be the respondent's creature is fur-ther strikingly revealed by the completeness with which the respond-ent by the 1937 "Memorandum of Agreement" and again by the 1938contract, insured its continued control and domination of the Planand the Employees' Representatives' Organization.As we havenoted above, as part of the 1937 revisions, certain of the provisionsof the Plan relating to its structure and method of operation weretransferred to the "Memorandum of Agreement" to which the re-spondent was a party. Subsequently, there were inserted in the 1938contract not only the provisions in the 1937 "Memorandum of Agree-ment" but also provisions establishing the electoral divisions fromwhich representatives were to be chosen, and providing for the bien-nial election of representatives.64As is developed more fully below,65the insertion of such provisions outlining the internal structure ofthe Employees' Representatives' Organization in a contract with therespondent, insures the respondent's control and domination of thatorganization, and deprives the employees of the complete freedom ofaction guaranteed to them by the Act.The respondent, moreover, clearly and unmistakably evidenced tothe employees its continued favor and support of the employee rep-resentatives and the Plan as revised. It recognized and entered intoan agreement with these employee representatives, including in suchagreement the working and living conditions of its employees whichesMatter of Servel, IncandUnited Electrical Radio and Machine Workers of America,Local No. 1002,11 N. L. R. B. 1295;Matter of Bethlehem Shipbuilding Corporation, Limited,andIndustrialUnion of Marine and Shipbuilding Workers of America, Local No.5,11N. L. R. B. 105;Matter of Bethlehem Steel Corporation, et alandSteel Workers' Organiz-ing Committee,14 N. L. R. B 53984 See footnote 62,supra0 See SectionIII B3,infra 220DECISIONSOF NATIONALLABOR RELATIONS BOARDhad formerly been contained in an agreement directly between therespondent and its employees ; it continued to deal with these employeerepresentatives in the identical fashion in which it had previouslydealtwith them. 66After the revisions had been completed, therespondent printed the revised "bylaws," together with the "Memo-randum of Agreement," in a booklet for circulation to the employees.The booklets were deposited in the offices of the superintendents fordistribution by the employee representatives to all employees.There-after new employees were supplied with copies of the booklet bythe employment office. 67The respondent continued to publish theIndustrial Bulletin containing the proceedings under the Plan 66 fordistribution to all employees ; meetings under the Plan, including themeetings of the employee representatives, continued to be held on therespondent's property; the latest election under the Plan was heldin the plant during working hours; and the respondent permittedthe collection of funds for the operation of the Plan to be made inthe plant during working hours, and in at least one department, aforeman assisted in the collection.The foregoing were not the only instances of support contributedby the respondent to the Plan and the Employees' Representatives'Organization after the 1937 revisions.As found above, employeerepresentatives are still paid for time lost at meetings of employeerepresentatives alone when these meetings occur on the morningof a quarterly conference.The respondent contends that such pay-ments are justified because the morning meeting is in preparationfor the quarterly conference in the afternoon which is attended byrepresentatives of the management.This purported justificationplainly does not apply in so far as the discussions at these meetingswere not confined to matters considered at the afternoon confer-ences-and the record shows they were not so limited.-Moreover, it66That the respondent recognized,or at least,recognizes today that this procedurewas improper,is shown by the testimony of Farrar,general counsel of the respondent.Farrar testified that in a meeting with the committee of employee representatives estab-lished for the revision of the Plan,he told the committee that unless there was "somelegal ratification"by the employees of any revised Plan proposed by the employee repre-sentatives"itmight be questionable whether or not they had the right to adopt this newplan without reference to the employees,and whether or not they were the collectivebargaining representatives of the employees."If this was in fact the respondent'sviewpoint at the time of the revisions,itwas ignored in practice.87 The general superintendent of the respondent testified at the hearing that theseacts were done at the request, and even the insistence,of the officers of the Employees'Representatives'OrganizationThere is no warrant,however,in any provision of theAct, for the argument that support,financial or otherwise,to a labor organization isany the less support because it is given at the request of the labor organizationOsAlthough,as noted above,beginning with January 1, 1938,the Industrial Bulletinno longer carried the minutes of the meetings of the employee representativeswCf.Matter of The Duffy Silk CompanyandSilk Throwsters Union Local 81, TextileWorkers Union of America,19 N. L R B 37 While minutes were introduced onlyas to the meetings of employee representatives held on the mornings of quarterly con-ferences on September 8 and December 16, 1937, there is no indication that subsequentmeetings were any different in character. THE COLORADO FUEL AND IRON CORPORATION221is fallacious to argue that a meeting in preparation for a bargainingconference can be considered as part of the bargaining conferenceitself, and that the proviso in the Act permitting payment for timelost in conferring with the management should cover the preliminarymeeting aswell.A large part of the meetings of every labor organ-ization is necessarily devoted to questions preliminary to bargain-ing with an employer, and under thereasoningadvanced by the re-spondent, an employer would be justified in supporting the bulk ofthe activities of a labor organization of its employees on the theorythat such activities were preliminary to conferences with the man-agement. 70The respondent argues that in 1938 "the revised plan was specificallyapproved by the overwhelming vote of the employees expressing theirpreference in a secret election."The contention is beside the point.The Act does not contemplate the sanctioning of an employer-domi-nated organization on the ground that it meets with the approval ofemployees .71Moreover, the contention is not supported by the record.Ratification of the Plan in this election, in view of the events priorthereto, which we have set forth above, would, in no event, have af-forded anyassurancethat the Plan was freely chosen by the respond-ent's employees.The respondent had already recognized the employeerepresentatives under the revised Plan, had dealt with them continu-ously for some 7 months subsequent to the revisions and, indeed, hadentered into an agreement with the employee representatives containingthe working and living conditions of the employees, which had previ-ously been contained in a contract directly between the respondentand the employees. In these and in the other ways summarized above,the respondent had clearly indicated to its employees its support andfavor of the Plan as revised, and of the employee representatives withwhom it had dealt.Under these circumstances, it is clear that a voteeven upon the simple issue of acceptance or rejection of the Plancould not be regarded as proof of the wishes of the employees.More-over, the issue was not thus presented; the form of the ballot as sub-mitted to the employees coupled acceptance of the Plan with thecontinuance of the working and living conditions embodied in the"Memorandum of Agreement" so that rejection of the Plan and therefusal to designate the representatives as bargaining agent entailed70We entertainconsiderabledoubt as to whether the jointconferences and the com-mittee meetings,aswe have described them above,particularly those of the Committeeon Recreation and Education,constitute such bargaining conferences as would comewithin the proviso of Section 8(2) permitting employeesto confer with managementduring workinghours withoutloss of timeor paywe findit unnecessary,however, topass upon the question,in the instant case.71 SeeN L B. B. v Newport News Shipbualdang & D7pDock Co,308 U S 241 ;N. L. R Bv.TheFelt.C66o'ration,;N. L R. 'B v Brown Paper MillCompany, Inc.,108 F (2d) 867(C C. A 5). 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDrejection of the "Memorandum of Agreement"and the working andliving conditions which it embodied.72Under these circumstances, theemployees were left in no doubt that what was sought of them wasnot an expression of free choice but a confirmation of the wishes oftheir employer,which hadbeen so clearly indicated to them.7SWe find that the respondent,by the above-described course of con-duct, has dominated and interfered with the administration of andhas contributed financial and other support to the Plan and the Em-ployees'Representatives'Organization at Pueblo and has therebyinterfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. Sunrise,Wyoming1.The chronology of eventsAs we have stated above, the Plan was organized at Sunrise,Wyoming, in 1915, and in 1921 the Sunrise mine was included in theconsolidated form of the Plan adopted at that time.While the recorddoes not disclose the manner in or extent to which the Plan operatedor functioned at Sunrise prior to 1937,14 apparently quarterly confer-ences and other meetings were held pursuant to the Plan.At a quar-terly conference at Sunrise held in the first half of 1937, George H.Rupp, manager of mine operations for the respondent, informed theemployee representatives at Sunrise, that there was some question astowhether the Plan was legal in its then existing form,75 but thesubject was not pursued further.There were three employee representatives under the Plan at Sunrise,two for the employees of the mine and one for the employees of theColorado and Wyoming Railway Company.About the middle ofAugust 1937 one of the two representatives of the mine employees leftthe employment of the respondent. Stanley Palmer, finding himselfthe only employee representative for the mine, approached HomerMassey, head clerk of the Sunrise mine, and suggested that Masseyprepare notices for an election.Massey prepared the notices whichwere then posted by Nancarrow, the timekeeper.Pursuant to thesenotices an election meeting was held in the Y. M. C. A. at Sunrise onSeptember 1, 1937.The meeting was attended by only 7 employees72Although there is no evidence that the respondent had any part in the framing ofthe form of the ballot,since the ballots were printed by the respondent and the electionwas conducted in the plant,we have no doubt that the respondent had knowledge of theform of the ballot.73 Cf.Matter of Quality Art Novelty Co., Inc.andUnited Paper Workers, L.I.U. No.292,20 N.L R B 817;Matter of PilotRadioCorporationandUnited Electrical andRadio Workers of America,14 N. L.R. B. 108474One of the employees testified that under the Plan, "We.used to have big paradesand dances and have a good time."75 Rupp also informed the employee representatives at Sunrise that the employeerepresentatives at Pueblo were looking into the question of legality THE COLORADO FUEL AND IRON CORPORATION223of approximately 200 eligible, but nevertheless proceeded to electJoe Francescoto as a representative.In November 1937 the mine shut down operations, and remainedshut until February 14, 1938.In January 1938 a group of the respondent's employees, includingRoy Strong, Charles Hart, and Rufus Oliver, began to campaign forInternational Union of Mine, Mill, and Smelter Workers.Late in January 1938 Palmer spoke to Buck De Fond, the employeerepresentative for the employees of the Colorado and Wyoming Rail-way Company, about the Plan and told De Fond that he, Palmer,"would kinda like to get this thing off my shoulders.There don'tseem to be anything left of it."Palmer and De Fond then spoke toMassey Who, with the consent of Harry A. Wright, superintendent ofthe Sunrise mine, again had notices of an election posted.Approxi-mately 25 men attended an election meeting held on January 31, 1938.At this meeting Roy Strong and Charles Hart were elected representa-tives, although neither was present and De Fond was reelected repre-sentative for the employees of the Colorado and Wyoming RailwayCompany.De Fond started a discussion about dues and proposedthat there be adopted a method for the collection of 25 cents a monthfrom each employee, stating that there was a similar system in opera-tion at Pueblo.76This proposal was rejected by the meeting.On February 6, 1938, 43 employees met in a secret meeting atTorrington, Wyoming, about 40 miles from Sunrise.77At this meet-ing, Local 442 was formed and temporary officers elected.TilfordDenver was elected president, Charles Hart, vice president, JohnKrionderis, secretary-treasurer,Louie Clauz, recording secretary,and Roy Strong, Harry Runser, and Luciano Balzan, trustees.Allthe employees present either signed or authorized the listing of theirnames to a petition designating Local 442 as their bargaining agent,and the petition was thereafter circulated by the officers of Local 442among the other employees.Despite this attempt at secrecy, the management soon learned ofthe organizing activity, and immediately took steps to discourageits continuance.Victor Bierleffi, the mine foreman'78 called at thehouse of Krionderis on the evening of February 7 and again on the7sAs we have seen above,no suchsystem wasever put into operation at Pueblo,although the 1937 revision at Pueblo provided that assessments"not to exceedtwenty-five (25)cents per month"could be leviedby the employeerepresentatiN es77LouieClauz, the recording secretaryof Local 442,testified that the meeting washeld at Torrington because the men feared that the management would oppose the organi-zation of Local 442 and "would put fear in the men " The precise basis in piior eventsfor this fear does not appear in the record,although it does appear that a previousattempt to organize a union had been haltedby the coerciveactsofWiight,and subsequentevents demonstratedthat thefear was in fact justified'SBieilef was next in authoritytoWright,the superintendent of the mine.Directlyunder Bierlefli in line of authority was Bill Perry. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDmorning of the next day.Krionderis was out or asleep on theseoccasions but later in the day on the 8th, went to Bierleffi'shouse.Bierleffi toldKrionderis that he had learned that Krionderis wassecretary-treasurer of Local 442 and asked him who the other unionleaders were.Krionderis refused todivulge anyinformation, andBierleffi then said that if he found out who the leaders were, hewould "send them down the road."He told Krionderis that he,Bierleffi, had once belonged to a union which had"created a lot oftrouble" and addedthat the respondent would never recognize aunion.Bierleffi also visited Denver on about February 7, and asked himabout Local 442.WhenDenver stated that he had been electedpresident of Local 442, Bierleffi told him"he was a damn fool forjoining up with theC. I. 0."A day ortwo later,during a conver-sation withWright,Denver, in response to a questionby Wright withregard to Local 442, said the men would"push it on through."Den-ver added that the men "just got disgusted with this company plan"because the management attitude was "To hell with the damn plan."Wright said he "wasafraid"the respondentmight notrecognizeLocal 442, and might close down the mine because of the attempt atorganization,pointing out to Denver that the respondent couldobtain iron ore as easily from New Mexico orUtah asfrom Sunrise.On February 9 Bierleffi called at the house of Luciano Balzan, butBalzan was asleep.Later in the day Balzan went to Bierleffi's house.Bierleffi asked Ba]zan if he knew anything about Local 442 andBalzan repliedthat he didnot.Bierleffi said "he was glad to hearthat"and addedthat he knewwho belonged to Local 442, concludingwith, "you know this kind of stuff has been tried before and thereis no use trying it because we would just as well move out."On February 10, Bierleffi drove up to Hart's house and askedHart what he knew about Local 442.Hart replied that he knewnothing andBierleffi said, "the management is all upset about it, andI want you to come clean."Bierleffi assured Hart thathe could getHart "back in good standing" with the respondent.Bierleffi droveaway to visit another employee,Hohnholt, but soon returned andsaid, "Well, Charlie I'm throughwith you."Bierleffi added, "I amgoing to getto the bottom of this if I have to workday andnight."On February13, the daybeforethe mine reopened,Bill Perry, aforeman, accosted Hart and said to him, "I don't know what businessyou have gotkicking.You have always had the best contracts 79and good treatment."Perry added,"Well you won't get no more79Many of the men at Sunrise were given contracts to work at a particular area inthemine, and were paid on the basis of the number of feet mined.This is a normalmethod of payment in mining operations and is considered preferable to working forhourly wages THE COLORADO FUEL AND IRON CORPORATION225contractsas long asyou belong to the C. I. O. . . . The Companycan shut down the mine and get ore from other places.You wantto understand they can always stop these house rents and make youpay cash for them the day the mine closes down." Perry told Hartthat the respondent would never recognize Local 442 and concludedby inquiring what Hart would do if the mine shut down.On February 14 the mine resumed operations,but only on a par-tial basis.The efforts to discourage union activities continued.Onabout February 15 Perry told Dale Morgan, an employee,that hehad some contracts to let, but"couldn't let them out until he foundout for sure about the union."On February 16 De Fond approachedOliver, Hart, and Strong,and told them that if"you fellows go bythe Company plan" the respondent would"turn loose the contractsand hire some more men." De Fond added that he had just spokentoWright and Wright was anxious to know the men's decision onthis question.Wright didnot deny that he had consulted withDe Fond on this matter and had instructed him to ascertain thesentiment of the men.ThatWright had done so is borne out byPerry's statement about this time that he, Perry, could not let outcontracts"until he foundout for sure about the union."The secondmeeting of Local 442 was held on February 17 atBettyloinFlats,about 10 miles from Sunrise,with about 100 menpresent.Thomas Murray was present as a representative of theinternational office of International Union of Mine, Mill, and SmelterWorkers.The officers were installed and a bargaining committeeconsistingof Strong,Hart, and Palmer was elected.A proposedcontract was discussed and the meeting voted to present the contractto therespondent.By February 18, 87 employees in an appropriateunit of 138 had signed the petitionwhich hadbeen circulated byLocal 442.On that dayMurray,Strong, Hart, and Palmer calledon Wright, Murray actingas spokesman for the delegation.MurraytoldWright thatLocal 442 represented approximately 90 per centof the employees at Sunrise and wished to bargain with the respond-ent.He suggested that if Wright entertained any doubt on the ques-tion of majority,an election could be held,but Wright replied that"that was all right."Murray then presented Wright with a draftof a proposed contract.Wright saidhe had no authority to bargainwith the committee but would forward the contract to his "su-periors," and call thecommittee in about 10 days or 2 weeks to letthem know the respondent's reply.On February 19, George Rupp,manager ofmine operations for the respondent,came to Sunrisefrom Pueblo.Wright turned the contract over,to him, and Ruppon his return to Pueblo delivered it to Maxwell,vice president ofthe respondent. 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn about February 19 De Fond, together with four employees at themine, Chester Morgan, Bert Jesse, Cecil James, and Steve Whitney,initiated steps for the revival of the Plan at Sunrise.They began tocirculate a petition authorizing the respondent to deduct 25 cents amonth from the pay envelope of each employee signing the petition,and turn such sums over to the employee representatives. In circu-lating the petition, De Fond and the others represented that accept-ance of the Plan would insure continued operation of the mine.OnFebruary 20 Willard Duncan was told by his strawboss, Jim Kapus,that he could leave work in order to sign this petition.Duncan wasaway from work for 45 minutes while talking to De Fond and was paidfor that period.On about February 21 Bierleffi told Jim Zori to "goup and sign that paper Cecil James has."When Zori refused, Bierleffisaid, "I'll see you a month from now when we'll both be looking for ajob."That night Bierleffi, this time in the company of James, againasked Zori to sign the petition.On February 20 Perry went co the home of Strong who, as we havestated above, was elected a representative at the January meeting inhis absence, and had subsequently been elected a trustee and a memberof the bargaining committee of Local 442.Perry told Strong he hadcome to find out about the Plan. ' Strong replied that there was noPlan and that the majority of the men belonged to Local 442, to whichPerry rejoined that Strong "had better wait" to "see how many havedropped out."Perry told Strong that if he "was going to be stubborn,"itwould put then "all out of work," stating that the respondent had"never recognized the union here" and that he, Perry, "didn't thinkthey ever would."About a half hour later Bierleffi visited Strong andinquired of him what he was "going to do about it, the union."WhenStrong replied that he was "a hundred per cent union," Bierleffi said,"It will never work.You fellows stick to the union, unless you get aclosed shop, there will be a union man working with a non-uion man,and it will turn out to be shooting matches and fights."Bierleffi addedthat the respondent "would shut down the mine and get their ore fromMexico"; and that, moreover, the respondent would cut off the em-ployees' credit, and would compel everyone to take a physical examina-tion, thus causing the dismissal of many old employees.On February 21 Rupp met with De Fond, Morgan, and Whitney,and it was arranged between them that Rupp would take with him onhis return to Pueblo a delegation of employees from Sunrise, for thepurpose of studying the Plan as it operated at Pueblo.80Of the three,80Rupp testified that according to De Fond.Morgan,and Whitney.the proposed triptoPueblo had as one of its purposes a visit to the "C. I O."at Pueblo and Denver.None of these men, however, had ever exhibited any interest In the "C I. O " and were,indeed, open advocates of the Plan as opposed to Local 442Rupp probably confused thisconversation with a subsequent one, in which Palmer suggested a visit to the office of the THE COLORADO FUEL AND IRON CORPORATION227De Fond, Morgan, and Whitney, only De Fond wasa representativebut, as stated above, all three had been activein circulating duringworking hours and with the assistance of supervisory employees, thepetitionauthorizinga deduction from the men's pay for the use of thePlan.On the same day Local 442 held a meeting which was attended bybetween 90 to 100 employees.At this meeting, the main topics dis-cussed werethe threats that the mine would,shut down and "whetherwe should ride along with the company."A vote on thislatter issueregisteredpracticallyunanimousopposition to the "company plan."On the next day Perry approached Krionderis and told him, "I'll betyour C. I. O. guys will have this mine shut down within thirty days."Later that day Perry asked another employee, Fred Reed, if he be-longed to the C. I. O.When Reed replied in the affirmative, Perrysaid, "Don't you know if you guys keep going around with the C. I. O.they are going to shut the mine down?" That eveninga delegationfrom Local 442 called on Wright to protest against the activities of themine supervisors who were "trying to put fear in the men" andagainstthe circulation of the "petition for the company plan" during workinghours.Wright told the delegation that he knew nothing about suchactivities, but that, if they were in fact occurring, he would have themstopped.On February 23 notices that a meeting of the employees would beheld that evening in the Y. M. C. A., which was owned by the respond-ent, were posted on the respondent's bulletin boards in the dry house,the company store, and the Y. M. C. A.That evening, Hart,Palmer,Strong, and Clauz called on Wright and complained that the activitiesof the mine supervisors directed against Local 442were continuing.They also protested against the posting of the notices referred to above.Wright promised to punish the mine supervisors if theydid not ceasethis campaign against Local 442, but said he could do nothing about themeeting.Later that evening a meeting of employees was held at theY. M. C. A., with about 140 attending.De Fond opened the meetingand called for nominations for chairman.James immediately nomi-nated Morgan, the nomination was seconded by Jesse, and Morganwas elected.Morgan assumed the chair and addressed the meeting.He said that it would be useless for the Sunrise employees to attemptto "organize a union" because "we are only a small group ofmen" andunless the steel workers at Pueblo were also organized,the union at"C. I. 0."This conclusion is corroborated by Rupp's statement at another point in histestimony,that the first time he discussed a visit to the "C. I. 0." was just before thedelegation left for PuebloWe find upon the basis of all the testimony and the circum-stances of the trip to Pueblo, that no mention of the "C.I.0." was made in this firstconversation with De Fond,Morgan,and Whitney 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunrise "will get licked."Morgan then introduced Whitney, who, aswe have pointed, out above, had, together with De Fond and Morgan,,met with Rupp on February 21, and arranged for a delegation to visitPueblo.Whitney argued that "labor trouble" at Sunrise might causethe respondent to get its ore elsewhere, and suggested that the respond,,ent could get ore from mines in New Mexico or Utah.Whitney saidhe had figures from Rupp as to the amount of ore the respondent wouldtake from Sunrise, but asserted that the respondent might get its oreelsewhere unless the employees at Sunrise "went ahead with this plan."The proposal was then made that several men be chosen to go to Puebloto study the Plan there and look into business conditions.Morgan andPalmer were chosen.De Fond said he would go with them, since hewas going to Pueblo "anyhow."De Fond then suggested that eachperson at the meeting be assessed 25 cents to finance the trip.Stren-uous objection to this proposal was voiced and the meeting broke upin disorder.As pointed out above, 2 days before this meeting, De Fond andothers had met with Rupp, and arranged with him to take a delegationto Pueblo.It is apparent that the meeting of February 23 was calledpursuant to this arrangement, in order to select the delegates whowould make the trip to Pueblo. In this connection, it should be notedthat Clauz testified that in the course of a conversation between him-self,De Fond, and others on February 22, De Fond had said that theproponents of the Plan had intended to call a meeting for that night,and had postponed it at Rupp's suggestion to "Give the men a littletime to think it over."Rupp did not deny that he made this statementto De Fond, and in view of the circumstances preceding the calling ofthemeeting, and the further circumstance, as found below, thatDe Fond and Morgan had an appointment with Wright and Ruppimmediately following the meeting, and apparently for the purpose ofinforming them of the progress of the meeting, we find that the state-ment was made by Rupp, and that he was aware in advance that themeeting was to be held for the purpose of selecting men to go toPueblo.After the meeting De Fond, Morgan, and possibly others,81 went toWright's house, where they had been invited for dinner.They sawRupp there and told him that Morgan and Palmer had been chosen togo to Pueblo.De Fond added that he would go also, paying his ownway.Later Palmer joined the group and told Rupp that "he did notcare to go without consulting his union."Rupp told Palmer that hisexpenses would be paid and that Hart could go along as well.WhilePalmer was consulting Hart, De Fond joined them and told them that81The recordis not clearas to whether others went with De Fond and Morgan at thistime.I THE COLORADO FUEL AND IRON CORPORATION22,9Rupp was waiting for an answer.Hart andPalmer, still reluctant togo to Pueblo, then went backtoWright's house where they saw Rupp,who said : "Well, we know you men have all been good men here andwe don't hold this against you,or care if you have a union, but wedon't like to have a red-eyed organization from the outside come inand stir up these men ... I hate to see a bunch of men led by a bunchof wild outsiders.You take the Republic Steel, when they had theirstrikes.Who were the losers?The men got killed, not the organ-izers.They paid for making trouble.We will not shut thismine down here unless there are labor troubles.We can get ore else-where.We can get it in Utah or New Mexico.We hold intereststhere."Rupp then added that although the freight costs from NewMexico were somewhathigher thanfrom Sunrise,the difference inthe cost of labor "would about make up for it." Rupp concludedwith : "We would like to have you boys come down and see how theplan is working out down there at Pueblo."Rupp neither admitted nor denied the truth of this testimony.Hetestified,however, that he had, on more than one occasion,indicatedto the men that "labor troubles" might cause a shut-down, and testifiedas follows,on cross-examination :Q. Do you remember that you told them that labor difficultiescould cause a shut-down here ; labor troubles?A. Yes.Q.What kind of labor troubles?Can you specify what kindof labor troubles or difficulties,or did you just say "labortroubles"?A. I just said "labor troubles." They had presented us, if yourecall,a day before I got here a contract that had a lot of veryobjectionable features from my viewpoint.. .they had presentedus with a contract that would occasion a great deal of controversy.I didn't feel that the company would agree to them,and that ifnegotiations failed, we might have labor troubles.Q. Now, did you indicate to them that labor troubles mightlead the company to shut down the mine?A. No, I did indicate very decidedly to them that, as I statedbefore, it was just a matter of ordinary business prudence to getyour ore from somewhere else; that if there was any threat ofstrike or negotiations failing up here, that we certainly would beready to produce all the ore that we needed from other places,because we had plenty sources of supply.Q. If there were such a threat of strike or such a break-downin negotiations or labor trouble in general,did you indicate thatthe' company would then,as a matter of ordinary business pre-caution,start getting ore from New Mexico or Utah?233033-41-vol 22-16 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDA. Yes.Q. And, at the same time, I presume shut down productionhere until the problem was settled?A. No. The men would keep it shut down.Q. Then would you start getting your ore from New Mexicoand Utah, according to what you mentioned to them, after thisplace had been closed by strike? It that what you mean?Thatis,you would wait until then?A. No, indeed.We can't wait that long, because it takes a fewweeks, or longer than that in some cases, to rehabilitate a propertythat has been shut down, or repair the timber.We may havesome repair work on the railroad tracks that go in there.Q. So that you would have to act in advance of the strike?A. Yes.Q. So that if you start getting in the ore that you were gettingfrom New Mexico and Utah, you wouldn't be able to continuetaking ore from here, too, would you?A. It would be impossible to take as much ore as you are takingnow.You would have to be ready to produce ore from othersources of supply, which means that you would have to have asmall operation at each place, and every time that you mine some-where else, that we mine somewhere else, would be less tonnagefrom Sunrise.Q. So that you would have to at least cut down on the oper-ation at Sunrise before any strike actually occurred?A. Yes.That would be ordinary business sense.We can'tpermit 50 or 75 men up here to tie up the steel plants, with five orsix thousand men working there.Q.Was that indicated in your conversation with them?Thatis, that general thought?A. Probably so, in a general way.The following day Wright and Rupp told Palmer that if all threemembers of Local 442's bargaining committee, Palmer, Hart, andStrong, went to Pueblo, the respondent would pay their expenses.These three and Morgan and De Fond were given $20 for expensemoney, and were assured that they would be paid for their time lostfrom work. In addition Hart, who was taking his car with him, wasto be paid 3 cents a mile.Before they left on February 24 the bargain-ing committee of Local 442 told Rupp that they also intended to visitthe C. I. 0. office in Pueblo.Rupp said that that was a "good idea,"and told them where the office was located .8282This,we find, was the first occasion when Rupp was told of a projectedvisit to theC. I. O. office. (Cf. footnote 80,supra.)we note that by this timeall arrangementsfor the trip had already been made. THE COLORADO FUEL AND IRON CORPORATION231De Fond and Morgan left in the same car with Rupp. Strong,Palmer, and Hart left in Hart's car.The five men arrived in Puebloon the evening of February 24 and stayed at the Y. M. C. A. ownedby the respondent.The next morning they met the manager of theY. M. C. A., who asked them if they had paid for their lodging.Whenthey replied that they had, the manager refunded their money, inform-ing them that they weren't "supposed to pay for it," and then tookthem through the "Y" showing them the swimming pool, the gym-nasium, and other features.In the meantime De Fond had gone to the office of Quigg, the generalsuperintendent of the steel plant, where he met Andrew Diamond,chairman of the Employees' Representatives' Organization of Pueblo 88According to Diamond, De Fond told Diamond that he had come toPueblo with four other employees from Sunrise "to look over the plantand get what information they could, and they wanted some rates";Diamond then told De Fond that an election was being conducted andinvited De Fond to watch their election procedure.De Fond sum-moned Hart, Strong, Palmer, and Morgan, and all five went to a roomin the "Y" in which ballots were being counted.Diamond and twoother officials of the Employees' Representatives' Organization atPueblo, Irwin and Filler, explained the working of the Plan at Pueblo.The delegates from Sunrise lunched at the "Y" with Diamond,Irwin, and Filler, at Diamond's expense.After lunch Diamond se-cured a pass from Quigg, and took the Sunrise employees through thesteelmill.This was followed by a visit to a "beer joint" where themen had two rounds of drinks, which were paid for by Diamond,Filler, and Morgan.Still accompanied by Diamond and Filler, themen then went to the respondent's main office at Pueblo, where eitherDiamond or Filler introduced them to Warren Densmore, the Presi-dent's Industrial Representative.After a short conversation Dens-more "mentionedMr.Maxwell wanted to see us [the Sunriseemployees] in Rupp's office."Maxwell, as we have stated, was vicepresident of the respondent.De Fond led the way to Rupp's office,saying : "I know the way there. I have been there before."The menwere with Maxwell and Rupp "for a short while," and made anappointment with Maxwell for 9 o'clock the next morning.Densmore testified that that morning he had gone to the office ofKirk, another official of the respondent, where he had met De Fond,who was "reminiscing with Mr. Kirk," and that later in the day,De Fond, in the presence of the other men from Sunrise, had requestedDensmore to arrange appointments with himself and Maxwell.s9Diamond testified that he had gone to Quigg's office on"representative business."De Fond did not testify and the record contains no explanation for his presence inQuigg's office at this time. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither De Fond nor Kirk testified.Palmer and Hart testified thatthey knew nothing of any such arrangement or request, and had notknown in advance that they were going to either Densmore's or Rupp'soffice.After dinner Irwin proposed that the group from Sunrise be takenon a tour of some of the "high spots in Pueblo."According to Irwin.earlier in the day Morgan had expressed a desire to see "some of theplaces in Pueblo."They first stopped at two bars, where they haddrinks which were paid for by Diamond and Irwin,$' then went to the"Silver Moon" cafe.After they had been there for about an hour,Maxwell and Quigg, accompanied by a friend of Maxwell's, came inand joined the group. , Thereafter, the drinks were paid for byMaxwell and Quigg.Hart testified that the conversation soon turned to a discussion ofthe Plan with Maxwell and Diamond leading the discussion, and thatduring the course of this conversation, Maxwell said, "I am not tryingto sell you this plan because you could hang ine for that, you canprobably hang me for that."According to Strong, Maxwell said,"You can hang me before the Labor Board for this, but I am doing itfor your own good.You boys go back and try to figure the right wayout."Quigg, in the meantime, was conversing with Palmer, and inreply to a remark by Palmer that "the Plan seems to work here inPueblo," said, "You bet it does. It goes good." Palmer then re-marked that "it hasn't worked for us in Sunrise" and Quigg said, "youfellows know if you keep that C. I. 0. going up there you are going tothrow us all out of a job."Maxwell testified that he was improperly quoted by Hart and Strong,that he had in fact said, "I could be hung if I discussed anything aboutany plan or any organization," and did not enter into any discussionsconcerning the Plan.However, in view of the origin and purpose ofthe trip to Pueblo, the events at Pueblo preceding this conversation,Maxwell's remarks on the succeeding day, which are quoted below,and the statements attributed to Quigg which are undenied, we findthat the incident occurred as testified to by Hart and Strong.The delegation from Sunrise saw Maxwell in his office the nextmorning.Maxwell spoke about business conditions and showedthem a prepared statement on the amount of iron ore taken fromSunrise, reminding them that in case of "labor troubles" the respond-ent could get ore from New Mexico.He expressed his regrets thatthe Plan had "died down" at Sunrise, admitting that he was to beblamed for that result.He promised them, however, that "in thefuture we would be taken care of better and any grievance we had14There is testimony that on this occasion some of the expenses of the party were paidfor by a Mr.Massey, a friend of Diamond and Irwin THE COLORADO FUEL AND IRON CORPORATION233we could get action on."Palmer asked Maxwell if he had receivedthe agreement submitted by Local 442.Maxwell replied that hehad, and added : "I, for myself could never sign a contract of thatkind," and further, "I think I can -speak for Mr. Roeder."Roederwas president of the respondent.According to Palmer, Maxwellconcluded by telling the men as they were leaving, "Well, you boysgo back there and work out a plan of your own. Get some repre-sentatives you like.Don't get the thing too bulky and make a bulkyorganization out of it that you can't handle.Get all you can handleand we will be up to see you later."He then repeated the remarkhe had made the evening before, about being hung for what he hadsaid, and dismissed the group, asking Rupp to take care of them fordinner.Maxwell denied, in only one particular, that this had been theconversation.He insisted that he had not told the men from Sun-rise to go back and "work out a plan," but had told them to go backand "form their own organization."He did not deny, however, anyother part of the conversation. In view of the context of the entireconversation, and particularly since Maxwell knew that the men hadalready organized Local 442 and sought to bargain through it, it isclear that even if Maxwell had used the word "organization" ratherthan the word "plan," he manifestly knew that the men could onlyhave understood him as advocating the formation of a representationplan patterned after the Plan at Pueblo.For the respondent hadfinanced the trip in order that the group might be impressed by thefunctioning of the Plan at Pueblo, and Maxwell had expressed regretsat the failure of the Plan at Sunrise, and had given assurance of thecooperation of the respondent in the operation of the Plan in thefuture.Finally,Maxwell's summary rejection of the contract sub-mitted by Local 442, coupled with his reminder that in case of "labortroubles" the respondent could get its ore from New Mexico, waspatently intended to convey to the men that the respondent desiredthat some organization other than Local 442 be formed.We findthat Maxwell intended his statements to refer to the formation of arepresentation plan patterned after the Plan at Pueblo, and therecord shows that the delegation so understood him.The men then went to dinner with Rupp. , After dinner, they againmet Maxwell and Quigg, who were accompanied this time by Dr.Ireland, a physician.Before the gathering broke up, Rupp assuredthe men, "Well, you boys needn't be afraid of your jobs for yourunion activity because if the company had discriminated against menbefore, they would have canned Victor Bierleffi years ago.He talkedUnion continually."On Sunday, February 27, the men from Sunrise were again enter-tained at the expense of Diamond and Irwin.All except De Fond 234DECISIONSOr NATIONALLABOR RELATIONS BOARDleft for Sunrise on Monday, February 28, and reported back to worlion Wednesday, March 2.During their stay in Pueblo they had paidnothing for their lodging at the Y. M. C. A. On their return Lo-Sunrise, they were paid for all the time they had lost from workwhile away.On their return Morgan posted a notice of a meeting, which washeld in the Y. M. C. A. on the evening of March 2. About 140-employees atttended.Morgan opened the meeting and acted as chair-man.He reported on the trip to Pueblo, telling "how the plan wasworking down there" and suggesting that the men at Sunrise oughtalso "work under the company plan." Palmer, Strong, Hart, andWhitney also spoke, Hart speaking against the Plan.The meetingthen chose a committee to conduct elections under the Plan. In addi-tion,whereas formerly there had been two representatives for t,-he-mine and one for the employees of the Colorado and Wyoming Rail-way Company, the meeting decided to divide the mine into fourdivisions, each to elect its own representative, thus increasing to fivethe total number of representatives at Sunrise.On March 4 Local 442 held a meeting which was attended by about90 employees.At this meeting Denver spoke in favor of the Plan,.saying, "I believe we ought to go along with this plan until Puebloorganizes.After they organize, it will be a cinch here."A vote on,a motion to "string along" with the Plan resulted in its overwhelming-defeat.Palmer then spoke and counseled caution.He said theyought to "string along with this representation plan" because theywere not "strong enough ... to, make the C. I. O. stick," and re-minded them that they might be voting "ourselves out of a job."Others recalled the threats to shut down the mine, and still others-mentioned the possibility that credit might be denied them at thestore.The meeting then reversed itself and decided to accept thePlan for the present and attempt to elect members of Local 442 asrepresentatives.Itwas agreed, however, that this was merely atacticalmove, and that the men would not relinquish their member-ship in Local 442,85 which would be kept intact as an organization,and retained, in the words of Denver, as a "hole card."At the sametime the meeting decided to file charges of unfair labor practiceswith the Board.These charges, alleging violation of Section 8 (1),.(2), and (5) of the Act, were filed on March 5.Nominations and elections for representatives were held on March7 and 14, resulting in the election of Palmer, Louis Vannelli, GigVannelli, Simon Katzman, and De Fond.All except De Fond, whowas elected as representative for the men employed by the Colorado81As of the date of the hearing, a majority of the employees at Sunrisewere still,membersof Local 442.Seeinfra. THE COLORADO FUEL AND IRON CORPORATION235and Wyoming Railway Company, were "C. I. 0. men." 8' Bert Jesseand Steve Whitney, ardent advocates of the Plan, were defeated.The newly elected representatives held an organization meeting inthe Y. M. C. A. on March 16. Louis Vannelli was elected chairman,and Palmer, secretary.There were present at the meeting in addi-tion to the representatives "men picked by each division to help revisethe plan," and after the election of officers, the group turned theirattention to the "business of revising the Company Plan."Palmersuggested that they could use copies of the booklet which had beenprinted at Pueblo, and De Fond then left the meeting, went toWright's office, and returned with several copies of the 1937 bookletcontaining the "by-laws" and "Memorandum of Agreement" atPueblo.The booklet was used as the basisfor discussion.The main con-cern of the meeting was the consideration of the working conditionsto be provided in the Plan.The men made short shrift of the firstportion of the booklet containing the "by-laws." . According to theminutes of the meeting, "It was moved and carried to adopt theelection rules of the Plan for Pueblo Steel Works.87 It was moved tochange paragraph 15 [of the `by-laws'] to readas follows:This Planmay be terminated when and if a majority of all eligible employeeshave voted in favor of such termination at any time."There was introduced into evidence a document without a titlebut identified by Palmer as "one of -the copies thatI prepared, asyou call it, drafting of the plan."The documentis referredto in therespondent's brief as containing the "provisions of the Plan"at Sun-rise, and apparently was drawn up by Palmer, pursuantto the motionof the meeting of March 16 "to adopt the electionrules of the Planfor Pueblo Steel Works."With the exception of the first provisionsetting out the subdivisionsat Sunrise,and allottingone representa-tive to each such unit, and the last paragraph permittinga vote ontermination of the Plan at any time, a revision approved at the March16 meeting, the documentis an almostexact copy of thefirst partof the 1937 edition of the Plan atPueblo.8886All the representatives except De Fond were identified by Hart as "C. I. 0 men"De Fond was excluded from this category,even though he was formally a member ofLocal 442,because of his obvious allegiance to the Plan rather than to Local 442.8i As we have noted above the electoral divisions at Sunrise bad been revised at theMarch 2 meeting to provide for five representatives81 So literal was the copying that the document includes many provisions obviously inap-plicable to the set-up at Sunrise.For example,in addition to the first provision alreadymentioned,this document contains a provision apportioning representatives on the basisof 1 to every 150 wage earners,although there are barely 150 employees at SunriseThereare only five representatives in all at Sunrise, yet the document provides for the electionof six representatives to each of the four committees,as at PuebloIn addition, thedocument makes reference to the "Memorandum of Agreement"adopted at the SteelWorks inMay 1916. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe group at the meeting of March 16, having summarily disposedof the "by-laws," then turned to what was apparently regarded asthe important work of the meeting, consideration of the "Memoran-dum of Agreement." The minutes of the meeting record that: "Itwas agreed by those at the meeting to adopt the Memorandum agree-ment of the Plan with exceptions."The "exceptions" covered, forthe most part, desired revisions in the provisions with respect toworking and living conditions contained in the Pueblo "Memoran-dum of Agreement" and the addition of new provisions; the subjectsdiscussed included payment for overtime, prices for coal to employees,house and garage rents, water and electricity rates, seniority, vaca-tions with pay, and the free removal of garbage.A second meetingon March 21 discussed further a provision on seniority and a pro-vision to the effect that "The list of dischargeable offenses shall beagreed upon between the management and representatives."On March 23 while Palmer, as secretary of the body of represen-tatives,was arranging his notes taken at the meetings of March 16and 21, Bill Nancarrow, the timekeeper, came to Palmer's home andtold him that if the notes were brought down to the office, Massey,the head clerk, would type them.Palmer went to the office and spoketoWright, who told Palmer that since the "officials" were coming toSunrise on Friday, March 25, the notes should be "drawed up" beforethey arrive.Palmer then gave his notes to Massey, who preparedthem in typewritten form.The suggested revisions contained in the notes typed by Masseydealtmostly with wages, hours, and working and living conditionscovering such matters as vacations with pay, seniority, house andgarage rents, and electricity rates.In addition Massey's notes alsoincluded the provision for apportionment of representatives at Sun-rise which had already been followed in the election held earlier inthe month.89Wright testified that he had, at the request of De Fond, tele-phoned to Rupp and asked him to come to Sunrise.De Fond, how-ever, was not an officer of the body of representatives, and there isno evidence in the record to show that DeFond was delegated tonotifyWright that the representatives desired a meeting.As statedabove, De Fond did not testify.Rupp, Maxwell, Densmore, and Farrar, counsel for the respondent,came to Sunrise on March 25.Together with Wright they met withthe representatives that evening.90At Wright's suggestion Masseyw The provisionis substantially in the formas it appearsin the copyof the Pueblo"by-laws" typed by Palmer.90 Palmer could not attend the meeting,and Strongsubstitutedfor him, but Palmerjoined the meeting later. THE COLORADO FUEL AND IRON CORPORATION237acted as secretary of the meeting.Copies of the 1937 booklet of thePlan at Pueblo and of the notes prepared by Massey were distributedand served as the basis for discussion.The meetingwas adjournedthat evening and continued again on the morning of March 26.The minutes of both meetings were prepared by Massey. Theseminutes recite as the purpose of and procedure followed at themeetings :In order to havea method of representationand procedure tofollow in industrial relations for the purpose of collective bar-gaining, the Plan adopted by Employees and Management ofthe Colorado Fuel & Iron Corporation at the Steel Works in May1916, and revised May 24, 1937was read, discussed and changedtoapply to conditions at the Sunrise District.[Italicssupplied.]The minutes then record that : "For the purpose of fixing the basisof representation the following divisions and subdivisions weredecided on."The "divisions and subdivisions decided on," and setout in the minutes, were those which had been observed at the electionofMarch 7 and 14 and had thereafter been included in the notestyped by Massey as well as in the "by-laws" typed by Palmer.Themeeting then turned to "the reading of the Memorandum of Agree-ment," and the revisions therein suggested by the employee repre-sentatives were discussed.A tentative agreement was reached on allquestions except one, the rates to be charged the employees forelectricity.On April 14 the employee representativesagain metwith therepresentatives of the respondent, and at theconclusionof the meet-ing an agreement was signed by the parties.This agreement, likethe April 15, 1938, contract at Pueblo, is modeled after the Pueblo1937 "Memorandum of Agreement." Like the 1938 Pueblo contract,however, the Sunrise agreement contains a provision dividing theemployees of the mine into divisions as the basis for the electionof representatives and a provision for the annual election of repre-sentatives."'.In addition, the provision in the Sunriseagreementexpressly allots one representative to each subdivision, in this respectbeing more detailed than the 1938 Pueblo contract.The Sunriseagreement contains as well the same provisions describing the dutiesof the four committees as is contained in the 1938 Pueblo contract;the agreement at Sunrise, moreover, in describing the duties of theCommittee on Cooperation, Conciliation, and Wages,refersto "bothsides" on this committee, in the samelanguage as the similar pro-93 The provision in the 1938 contract at Pueblo provided for the biennial election ofrepresentatives. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDvision commented upon in our discussion of the 1937 "Memorandumof Agreement" at Pueblo.The Sunrise agreement includes a pro-vision for termination, whereby the "foregoing provisions may beterminated by a majority vote of the employees of the SunriseDivision, such vote to be by secret ballot."A similar provisionproviding for termination of the "by-laws" and "Memorandum ofAgreement" is contained in the "by-laws" adopted in 1937 at Pueblo,but is not included in the 1938 contract at Pueblo.The agreemententered into at Sunrise on April 14 was printed by the respondent ina booklet.Sometime in May these booklets were distributed to themen with their pay checks by Nancarrow, the timekeeper.On May 25 and 26, 1938, a quarterly conference was held at Sun-rise, at which wage rates were discussed and certain wages increased.In the third week of June, another meeting of the employee represent-atives was held in Wright's office "with all the foremen."The subjectmatter of this meeting is not disclosed by the record.AccordingtoPalmer, secretary-treasurer of the employee representatives, theonly committee functioning at Sunrise was the Safety Committee,although he recalled one meeting of the Committee on Cooperation,Conciliation, andWages.There is no evidence in the record ofany other meetings under the Plan, either of the committees or ofthe employee representatives.2.Interference, restraint, and coercionWe have recounted above the activities of Bierleffi and Perry atSunrise which were begun shortly after the first steps at organizingLocal 442. In the course of these activities Bierleffi and Perrythreatened the leaders of Local 442, told them that the respondentwould never recognize Local 442, and indicated that the respondentmight shut down because of this effort at organization. In additionPerry threatened to hold back contracts for mining because of theorganizing activity of Local 442, and Bierleffi assisted in the circula-tion of the petition for the Plan.We have also noted that aboutFebruary 9 Wright told Denver that he "was afraid" the respondentmight not recognize Local 442, and also threatened a shut-downbecause of the organization of Local 442.Subsequently, when Ruppcame to Sunrise on February 19, he also threatened the employeeswith a shut-down because of the activity of Local 442. In additionhe characterized Local 442 as "a red-eyed organization from the out-side," expressed a dislikeat seeinga "bunchof menled by a bunchof wildoutsiders,"and observed that some ofthe employees whohad joined an affiliated union at Republic Steel had been killed, add-ing : "They paid for making trouble."Thereafter, when thedelega- THE COLORADO FUEL AND IRON CORPORATION239Lion from Sunrise visited Pueblo, they were told by Quigg that the-Plan at Pueblo was a good one, and that continuation of activitiesin behalf of Local 442 would "throw us all out of a job," and Maxwell-again emphasized the theme that continued organization for Local-442 might lead to a shut-down, and suggested that the employees re-'organize and reaffiliate with the Plan.The respondent, in its brief, admits the frequent and repeated state-ments by Bierleii and Perry urging the employees not to affiliate-with Local 442, and predicting that the mine would be shut downif they did, but contends that these statements did not reflect therespondent's policy and had no coercive effect on the employees.Neither contention is supported by the record.Bierleffiwas general foreman, and second in authority only toWright.Perry was Bierleffi's chief assistant.They thus occupiedthe second and third positions in the hierarchy of officialdom at Sun-rise.Occupying such positions, they necessarily represented to theemployees the policy of the respondent. 92Moreover, virtually iden-tical statements to those of Bierleffi and Perry were made by Wright,"Quigg, Rupp, and Maxwell.These statements by Wright, Quigg,Rupp, and Maxwell constituted interference, restraint, and coercion,and in addition are convincing evidence that the threats made byBierleffi and Perry were part, of a concerted campaign which Ave findthe respondent engaged in to defeat the organization efforts of-Local 442.To support its contention that the statements of Bierleffi and-Perry lacked coercive effect, the respondent refers in its brief tothe testimony of several employees that, despite these statements,they retained their membership in Local 442.We cannot agree-with the contention that such statements were not coercive becausethey failed in their purpose of destroying Local 442.The statementswere by their nature coercive; the respondent may not claim im-munity because they were not coercive enough to achieve their in-tended effect. 33Moreover, the statements of Bierleffi and Perry,at least as reinforced by similar threats by Rupp, Maxwell, andQuigg, were not without effect.On the contrary, the discussion atthe March 4 meeting of Local 442 clearly reveals that the employees,decided, because of the fear engendered by these statements, to sup-port the Plan as a tactical move, while retaining their membershipin Local 442 and seeking redress under the Act.0 Matter of Jefferson Lake Oil Company, IncorporatedandSulphur Wot kers Local UnionNo. 21195,16 N. L. R. B. 355asMatter of The Yale t Towne Manufacturing CompanyandAmalgamated Association-of Iron, Steel and Tin Workers of North America, Lodge No. 161,7, et al., 17 N. LR B. 669. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent by the statements of its officials andagents which we have described above, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.3.Domination of, interference with, and support of the Plan andthe Employees' Representatives' Organization at SunriseWe have found above that the Plan was installed by the Companyat Sunrise in 1915.Having the same structure, it was like the Planat Pueblo, subject to the control and domination of the Company and,later, of the respondent.By the end of 1937, unpopular with themen and neglected by the respondent, the Plan had become virtuallydefunct.However, with the advent of an organizational campaignby Local 442 early in January 1938, the respondent abruptly aban-doned its attitude of "To hell with the damn plan" and made clearto the employees its desire that the Plan be revived as their bargain-ing representative.In addition the respondent assisted De Fondand others in promoting the Plan, at the same time manifesting anopen and extreme hostility toward Local 442 by the acts we havedescribed above.The respondent permitted the petition for the Planto be circulated during working hours, and Bierleffi and at least oneother supervisory employee cooperated in the circulation of the peti-tion.One employee was permitted to leave work in order to signthis petition.Rupp not only consulted and advised with De Fondon the question of holding a meeting among the employees and agreedto De Fond's suggestion to take a delegation to Pueblo to study theoperation of the Plan there, 94 but prior to the departure of the delega-tion for Pueblo, Rupp took occasion to reiterate the respondent's hos-tility to Local 442.The respondent then financed and supervised atrip to Pueblo for the purpose of persuading the employees to adoptthe Plan at Sunrise.At Pueblo the hostility of the respondent to-ward Local 442 was again expressed and the delegation from Sunrisewas warned that continued operation of the mine was dependent uponthe employees' acceptance of the Plan.Maxwell, while summarilyrejecting the contract submitted by Local 442, and again remindingthe delegation that activities in behalf of Local 442 might lead toa shut-down, counseled them to return to Sunrise and organize thePlan.The subsequent meetings at Sunrise, of all the employees onMarch 2, and of Local 442 on March 4, reveal that as a result of these"The evidence of De Fond's activities and his various consultations with officials ofthe respondentindicatethat De Fondwas actingas the agent and at the direction of therespondent.We find itunnecessary,however,to make a findingupon the point. THE COLORADO FUEL AND IRON CORPORATION241activities, the respondent was successful in persuading the employeesto "string along" with the "Company Plan."Thereafter, following the election of employee representatives, therespondent urged and arranged an early meeting with the employeerepresentatives for the purpose of negotiating a contract, and to ex-pedite matters caused the head clerk at Sunrise to prepare the notesof the meetings of the employee representatives.The respondentthen met with the employee representatives as the bargaining repre-sentatives of the employees at Sunrise, and within approximately 3weeks entered into the agreement of April 14.Thereafter, the agree-ment was printed by the respondent in a booklet and distributed toall employees with their pay checks by the timekeeper.The respondent's conduct toward the employee representatives con-trasted strikingly with the campaign initiated against Local 442 im-mediately after the commencement of its organizational activities,and with the summary rejection of the proposed contract submittedby Local 442.The respondent thereby plainly intended to impressthe employees at Sunrise with the respondent's preference for andapproval and support of the Plan, and the Employees' Representa-tives'Organization established thereunder.Moreover, as we have noted above, the respondent sat down withthe employee representatives on March 25 and 26, not only to workout an agreement for recognition and conditions of employment, butto work out also, as the minutes of the conferences record, "a methodof representation."As the minutes further state, the 1937 Pueblo"Plan . .. was read, discussed and changed to apply to conditionsat the Sunrise district."The upshot was the inclusion in the agree-ment of April 14 of provisions setting forth the duties of committees,and the electoral basis for the choice of employee representatives, andproviding for annual elections.The insertion, in an agreement with the respondent, of such pro-visions relating to the internal structure and functioning of the Em-ployees' Representatives' Organization insured the respondent of aconsiderable degree of control over that organization.While theagreement by its terms may be "terminated" by a majority vote ofthe employees,95 nevertheless, the employees, in order to change theirform of organization through the exercise of this privilege of termi-nation of the agreement, would have to relinquish the contractualright to the benefits with respect to wages, hours, and other conditionsof employment which were embodied in the agreement.The rightto choose representatives cannot be said to be unfettered where itsexercise is so conditioned.Furthermore, even aside from this specifice6The agreement also provides that it is"subject torevision" by either party, whateverthis provision may mean 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDbarrier to change by the employees of the internal structure of the-organization, the incorporation of such provisions in a contract withan employer, even though nominally defeasible at will by his em-ployees, connotes employer participation in the administration ofthe labor organization, and constitutes an obstacle to the free admin-istration of the affairs of such organization.Such participation inand control by an employer of a labor organization of his employeesare repugnant to the Act.asWe find that the respondent, by the above-described course of con-duct, has dominated and interfered with the administration of, andhas contributed financial and other support to, the Plan and theEmployees' Representatives' Organization at Sunrise, and therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.4.The refusal to bargain collectively(a)The appropriate unitIt was stipulated at the hearing, and we find, that the productionand maintenance employees of the respondent at the Sunrise mine,excluding, all supervisory- and, clerical employees, all employees em-ployed at the respondent's boarding house or store, and all employeesof the Colorado and Wyoming Railway Company constitute a unitappropriate for the purposes of collective bargaining.We find thatsaid unit will insure to the employees of the respondent the full bene-fit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.(b)Representation by Local 442 of a majority in the unitAt the hearing there was introduced into evidence a pay roll ofthe respondent which showed 138 employees in the appropriate unitas of February 18, 1938, the date on which the committee of Local442 presented a contract to Wright and stated to him that Local442 represented a majority of the respondent's employees at Sunrise.There was also,introduced a petition designating International Unionof Mine, Mill, & Smelter Workers as the collective bargaining agencyfor the signatories to the petition.Eighty-seven employees in theappropriate unit as of February 18 had, by this date, either signedor authorized the placing of their names to this petition.Thus, atthe time of the request to bargain on February 18, Local 442 clearlyrepresented a majority of the employees in the appropriate unit.Asshown by the attendance at subsequent meetings of Local 442 on88 Cf.Matter of Revere CoppercEBrass IncorporatedandUnited Electrical,Radio £MachineWorkers of America, Local#33, 16 N. L R. B 437. THE COLORADO FUEL AND IRON CORPORATION243February 21 and March 4, this majority was retained during thecourse of the negotiations with the respondent. Indeed, as of the dateof the hearing, the records of Local 442 plus the declarations of em-ployees of their intention to maintain their affiliation with Local 442showed 88 members of a total of 159 in the appropriate unit.We find that on February 18, 1938, and at all times thereafter,Local 442 was the duly designated representative of a majority ofthe employees in the appropriate unit and that by virtue of Section9 (a) of the Act, was the exclusive representative of all the employeesin the unit for the purposes of collective bargaining.(c)The refusal to bargainAs recited above, on February 18, 1938, Local 442 notified Wrightthat it had been designated as collective bargaining representativeby a majority of the employees at the Sunrise mine and presentedtoWright a draft of a proposed contract. Local 442 offered to sub-mit the question of majority to an election but Wright said that"that was all right," and stated that he would forward the contractto his "superiors."Wright then turned the contract over to Rupp,who delivered it to Maxwell at Pueblo.When the delegation from Sunrise came to Pueblo at the respond-ent's expense to study the Plan at Pueblo, Palmer asked Maxwellabout the status of the contract submitted by Local 442.Maxwellreplied that he "could never sign a contract of that kind," and thathe spoke for Roeder, the president of the respondent.The respondent contends, in its brief, that it did not, by virtue ofitsrefusal to sign the contract submitted by Local 442, therebyrefuse to bargain with Local 442, and cites in support of this con-tention,'Maxwell's statement that he "could never sign a contract ofthat kind."The respondent argues that this statement was not arefusal to sign any agreement, but was limited to the agreement sub-mitted by Local 442, and that the Act does not require an employer"to accede to every demand made by a labor organization."We are not, however, presented with a situation wherein the par-ties failed to enter into a contract because of a disagreement on sub-stantive terms, as is apparently argued by the respondent.Max-well's statement that he "could never sign a contract of that kind"amounted to a refusal to bargain collectively.Not only did Max-well thereby summarily reject the proposed contract, but by failingtomake any counterproposals or even to specify the respondent'sobjections, he plainly indicated that the respondent had no intentionof bargaining with Local 442.That the respondent had no intentionof bargaining in good faith with Local 442 is further evident fromRupp's conduct on about February 23.At that time, as we havenoted above,Rupp, rather than suggesting that considerable nego- 244DECISIONSOF NATIONALLABOR RELATIONS BOARDtiationmight be necessary to adjust the differences between Local442 and the respondent, declared that because of these differences,the respondent, prior to any negotiations, was considering a shut-down of the mine.Moreover, the respondent's answer to Local442's request to bargain was not limited to Maxwell's statement withregard to the contract.The evidence recited above clearly showsthat the respondent replied to Local 442's request to bargain onFebruary 18 by continuing the active campaign to destroy Local 442which it had instituted prior thereto, and by promoting the forma-tion of a rival labor organization. Such action was manifestly andunequivocally a refusal to bargain.97Moreover, as we have foundabove, Maxwell at the time of his rejection of the proposed contracttold the delegation to go back to Sunrise and organize the Plan.Such action constituted a further refusal to bargain.""Thereafter,the respondent extended recognition to and entered into a contractwith a labor organization which, we have found, it sponsored, promoted,and dominated.Thereby the respondent again, and this time, withcomplete finality, refused to bargain with Local 442.We find that in February 1938, and at all times thereafter, therespondent refused to bargain collectively with Local 442 as the rep-resentative of its employees at the Sunrise mine with respect torates of pay, wages, hours of employment, and other conditions ofemployment and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with their operations describedin Section I above, have a close, intimate, and substantial relationto trade,,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices,we will order it to cease and desist therefrom and to takecertain affirmative actionwhichwe find necessary to effectuate thepolicies ofthe Act.°TCfMatter of ChicagoApparatus CompanyandFedelat,on of Architects,Engtnees,Chemists and Technicians,Local 107,12 N L R B 100298Matter of Foote Brothers Gear and Machine CorporationandUnited Office and Pro-fesszonalWorkers of America, No. 211,14 N L R B 1045 TIE COLORADO FUEL AND IRON CORPORATION245We have found that the respondent has dominated and interferedwith the administration of and has contributed financial and othersupport to the Plan and the Employees' Representatives' Organiza-tions established thereunder at Pueblo and at Sunrise.We further find that the effects and consequences of the respond-ent's domination, interference with, and support of the Plan andtheEmployees' Representatives'Organizations established there-under both at Pueblo and at Sunrise, as well as continued recog-nition of them as bargaining representatives of its employees, con-stitute a continuing obstacle to the free exercise by its employees oftheir right to self-organization and to bargain collectively throughrepresentatives of their own choosing.The Plan and the Employees'Representatives'Organizations established thereunder have beenutilized by the respondent as instrumentalities to defeat the rightsof its employees under the Act.Because of the respondent's illegalconduct with regard to them, they are incapable of serving therespondent's employees as genuine collective bargaining agencies.Accordingly, we will order the respondent to disestablish and with-draw all recognition from the Plan and the Employees' Representa-tives'Organizations established thereunder as representatives of itsemployees for the purposes of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment.99We have found that the contracts entered into between the respond-ent and the Employees' Representatives' Organizations both atPueblo and at Sunrise, have been a means whereby the respondentutilized employer-dominated labor organizations to frustrate self-organization and defeat collective bargaining by its employees.Under these circumstances, any continuation, renewal, or modificationof the contract between the respondent and the Employees' Repre-sentatives'Organizations would perpetuate the forces which havedeprived its employees of the rights guaranteed to them by the Actand would render ineffectual other portions of our remedial order.We shall, therefore, direct the respondent to cease giving effect toany contracts between it and the Employees' Representatives' Organ-izations established under the Plan, or to any modifications or exten-sions thereof, or any other contracts between it and the said labororganizations.We have found that a majority of the employees within the appro-priate unit at the Sunrise mine have designated Local 442 as their°B SeeNational Labor RelationsBoard v NewportNews Shipbuilding& Dry Dock Com-pany,60 Sup Ct, 203; N.L. It. B v. The FalkCorporation,60 Sup.Ct, 307;N. L R B.v PennsylvaniaGreyhound Lines,303 U. S. 201.283033-41-vol :-2--17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative for the purposes of collective bargaining and that therespondent has refused to bargain with Local 442 as the exclusiverepresentative of these employees.The respondent contends that,since a majority of the employees indicated their desire to be repre-sented by the employee representatives elected under the Plan, Local442 was no longer the choice of the majority of the employees. Therecord is clear, however, that the employees supported the Plan purelyas a tactical move, necessitated by the respondent's threats of a shut-down, and did not thereby intend to relinquish their designation ofLocal 442, but, on the contrary, expressly decided to continue it.What-ever effect might be given under other circumstances, to the desig-nation of two rival labor organizations, it is clear that expressionsof preference for a dominated labor organization are not entitledto weight.""'Finally, as we have found above, as of the date of thehearing, a majority of the employees- still maintained their member-ship in Local 442.701We shall, accordingly, order the respondent tobargain with Local 442 upon request as the exclusive representativeof its employees in the appropriate unit at the Sunrise mine.We shall also order the respondent to take certain other action moreparticularly set forth in the Order.CI. THE PETITIONIn view of the findings in Section III B 4, above, as to the appropri-ate unit and the designation of Local 442 as the exclusive representa-tive of the respondent's employees in the appropriate unit, it is notnecessary to consider the petition for investigation and certification ofrepresentatives.Consequently, this petition will be dismissed.10°NL R. B v Brown Paper Mill Company, Inc,108 F (2d) 867 (C. C A 5). Itshould be noted in this connectionthat the employees cannot be said to have joined orbecomemembers of the Plan , the most that can be said is that they participated in anelection held under the PlaniiiMoreover, if there had been any defection in the membership of Local 442 subsequenttoFebruary 18, this defection would cleaily halve been attributable to the respondent'sunfair labor practices, and, should, therefore be disregaided in theconsideration of aremedy to restore thestatusquo andeffectuate the policies of the Actwe would, there-fore, in accordance with our usual practice, disregaid the subsequent effects caused bythe unfair labor practices of the employer and require the respondent to bargain withLocal 442SeeMatter of The Gates Rubber CompanyandDenver Punting Pressmen andAssistantsUnion No40, et at,18 N L R B 158,Matter of Continental Oil CompanyandOilWoikets International Union,12 N L R B 739,Matter of Charles CashmanCompany, at atandUnitedShoeWoi kcrs of America,15 N L R B 90;Matter ofLady Ester Lingerie CorpandInternational Ladies Garment Workers Union, Affiliatedwith the Committee for Industrial Organization,10 N L R B 518;Mattel of ArthiuL Colten and A J Colman,et atandAmalgamated ClothingWorkersof America,6 N LR B 355,cut'(],N LR B v Kiddie Dover Manufacturing Co , atat , 105 F (2d) 179(C C. A. 6). Cf.N. L. R. B. v. Biles-Coleman LumberCo,96 F (2d) 197 (C C. A. 9) ;Brotherhood of Railway Clerks v. Texas& N 0. R.Co, 24 F.(2d) 426 and 25 F. (2d)873 (S D Tex ), aff'd 33 F. (2d) 13 (C. C. A. 5), aff'd 281 U. S. 548;,N. L R. B. v.Highland Pail,. Man ufactu, ny Con, pony, 110 F(2d) (;i2 (C C A 4)0 THE COLORADO FUEL AND IRON CORPORATION247Upon the basis of the above findings of fact and upon the entirerecord in these proceedings, the Board makes the following :CONCLUSIONS OF LAW1. International Union of Mine, Mill, and Smelter Workers, Local442, the Plan, and the Employees' Representatives' Organizations,established thereunder at Pueblo and at Sunrise are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of andcontributing financial and other support to the Plan at Pueblo, andthe Employees' Representatives' Organization established thereunderat Pueblo, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (2) of the Act.3.By dominating and interfering with the administration of andcontributing financial and other support to the Plan at Sunrise andthe Employees' Representatives' Organization established thereunderat Sunrise, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (2) of the Act.4.The production and maintenance employees of the respondentat its Sunrise mine, excluding all supervisory and clerical employees,,all employees employed at the respondent's boarding house or store,and all employees of the Colorado and Wyoming Railway Company,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.5.International Union of Mine, Mill, and Smelter Workers, Local442, was, on February 18, 1938, and at all times thereafter has been,,the exclusive representative of all employees in such unit for thepurposes of collective bargaining, within the meaning of Section 9'(a) of the Act.6.By refusing to bargain collectively with International Union,,ofMine,Mill, and Smelter Workers, Local 442, as the exclusive-representative of its employees in the appropriate unit, the respondenthas engaged in and is engaging in unfair labor practices within the'meaning of Section 8 (5) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.8.The unfair labor practices enumerated above are unfair laborpractices within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relations. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, the National Labor Relations Board hereby orders that therespondent, The Colorado Fuel and Iron Corporation, Denver, Colo-rado, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of the Planat Pueblo or the Employees' Representatives' Organization estab-lished thereunder at Pueblo, or with the administration of the Planat Sunrise or the Employees' Representatives' Organization estab-lished thereunder at Sunrise, or with the formation or administra-tion of any other labor organization of its employees, and fromcontributing financial or other support to said labor organizationsor to any other labor organization of its employees;(b)Giving effect to the contract or any modification or extensionthereof or any other contract between the respondent and the saidlabor organizations;(c)Refusing to bargain collectively with International Union ofMine, Mill, and Smelter Workers, Local 442, as the exclusive repre-sentative of the production and maintenance employees of the re-spondent at its Sunrise mine, excluding all supervisory and clericalemployees, all employees employed at the respondent's boarding houseor store, and all employees of the Colorado and Wyoming RailwayCompany, in respect to rates of pay, wages, hours of employment, andother conditions of employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Plan, and the Employees'Representatives' Organizations established thereunder at Pueblo andat Sunrise, as the representatives of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, wages, hours of employment, or other conditions of employ-ment, and completely disestablish the Plan and the Employees' Rep-resentatives'Organizations established thereunder at Pueblo and atSunrise, as such representatives;(b)Upon request bargain collectively with International UnionofMine,Mill, and Smelter Workers, Local 442, as the exclusiverepresentative of the production and maintenance employees of therespondent at its Sunrise mine, excluding all supervisory and clericalemployees, all employees employed at the respondent's boarding house THE COLORADO FUEL AND IRON CORPORATION249or store, and all employees of the Colorado and Wyoming RailwayCompany, in respect to rates of pay, wages, hours of employment, andother conditions of employment;(c)Post immediately in conspicuous places throughout the plantsinvolved, and keep posted for at least sixty (60) consecutive days,notices stating:that the respondent will cease and desist in the man-ner set forth in 1 (a), (b), (c), and(d) of this Order; will take theaffirmative action set forth in 2(a) and(b) of this Order; and thatthe organization of the employees at the Sunrise mine by Interna-tional Union of Mine, Mill, and Smelter Workers, Local 442, or anyother labor organization will not cause a shut-down of the mine;(d)Notify the Regional Director for the Twenty-second Regionin writing within ten (10)days from the date of this Order whatsteps the respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives be, and it hereby is,dismissed.